 
 
EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
PARADIGM HOLDINGS, INC.
 
PREFERRED STOCK PURCHASE AGREEMENT
 
FEBRUARY 27, 2009
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

Table of Contents
 

     
Page
ARTICLE I.
DEFINITIONS
1
 
1.1
Definitions
1
ARTICLE II.
PURCHASE AND SALE
9
 
2.1
Purchase and Sale of the Securities
9
 
2.2
Closing
9
 
2.3
Closing Deliveries
9
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
10
 
3.1
Representations and Warranties of the Company
10
 
3.2
Representations and Warranties of the Purchasers
26
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
28
 
4.1
Transfer Restrictions
28
 
4.2
Dilution
29
 
4.3
Furnishing of Information
30
 
4.4
Integration
30
 
4.5
Reservation and Listing of Securities
30
 
4.6
Subsequent Placements
31
 
4.7
Exercise Procedures
33
 
4.8
Securities Laws Disclosure; Publicity
34
 
4.9
Use of Proceeds
35
 
4.10
Covenants
35
 
4.11
Repurchase of Securities
39
 
4.12
No Impairment
39
 
4.13
[Intentionally Omitted.]
39
 
4.14
Indemnification
39
 
4.15
Shareholders Rights Plan
40
 
4.16
Delivery of Certificates
40
 
4.17
Access
40
 
4.18
Amendments to Transaction Documents
41


 
i

--------------------------------------------------------------------------------

 



 
4.19
Amended Certificate
41
 
4.20
Stock Split
41
 
4.21
Shareholder Approval
41
 
4.22
Certain Rights of the Company
42
ARTICLE V.
CONDITIONS
43
 
5.1
Conditions Precedent to the Obligations of the Purchasers
43
 
5.2
Conditions Precedent to the Obligations of the Company
45
ARTICLE VI.
REGISTRATION RIGHTS
45
 
6.1
Demand Registration
45
 
6.2
Piggyback Registration
47
 
6.3
Demand Registration Procedures
48
 
6.4
Piggyback Registration Procedures
51
 
6.5
Registration Expenses
52
 
6.6
Indemnification
53
 
6.7
Dispositions
56
 
6.8
No Piggyback on Registrations
56
 
6.9
Default on Registration
57
ARTICLE VII.
MISCELLANEOUS
58
 
7.1
Termination
58
 
7.2
Fees and Expenses
58
 
7.3
Entire Agreement
58
 
7.4
Notices
58
 
7.5
Amendments; Waivers
59
 
7.6
Construction
59
 
7.7
Successors and Assigns
60
 
7.8
No Third-Party Beneficiaries
60
 
7.9
Governing Law; Venue; Waiver of Jury Trial
60
 
7.10
Survival
61
 
7.11
Execution
61
 
7.12
Severability
61
 
7.13
Rescission and Withdrawal Right
61


 
ii

--------------------------------------------------------------------------------

 



 
7.14
Replacement of Securities
61
 
7.15
Remedies
61
 
7.16
Payment Set Aside
62
 
7.17
Usury
62
 
7.18
Independent Nature of Purchasers’ Obligations and Rights
62
 
7.19
Adjustments in Share Numbers and Prices
63
 
7.20
Liquidated Damages
63
 
7.21
Fundamental Transaction
63
 
7.22
Construction
63


 
iii

--------------------------------------------------------------------------------

 
 
PREFERRED STOCK PURCHASE AGREEMENT
 
This Preferred Stock Purchase Agreement is entered into and dated as of February
27, 2009 (this “Agreement”), by and among Paradigm Holdings, Inc., a Wyoming
corporation (the “Company”), Hale Capital Partners, LP, a Delaware limited
partnership (“Hale Capital”), and each of the other purchasers identified on the
signature pages hereto (each, a “Purchaser” and, collectively with Hale Capital,
the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, and rules promulgated
thereunder, the Company desires to issue and sell to each Purchaser, and each
Purchaser, severally and not jointly, desires to purchase from the Company,
certain securities of the Company pursuant to the terms set forth herein.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
severally and not jointly, agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the meanings set forth in this
Section 1.1:
 
“Affiliate” of a Person means any other Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the first Person.  Without limiting the foregoing with
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.
 
“Amended Certificate” is defined in Section 4.19.
 
“Amendment Date” is defined in Section 4.19.
 
“Available Underlying Shares” is defined in Section 3.1(f).
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Certificate of Designations” means the Certificate of Designations of the
Series A-1 Senior Preferred Stock in the form attached hereto as Exhibit A.
 
“Class A Warrant” means the Class A Warrants to be issued by the Company
pursuant to this Agreement, in the form attached hereto as Exhibit B.

 
 

--------------------------------------------------------------------------------

 

“Class B Warrant” means the Class B Warrants to be issued by the Company
pursuant to this Agreement, in the form attached hereto as Exhibit C.
 
“Closing” is defined in Section 2.2.
 
“Closing Date” is defined in Section 2.2.
 
“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing bid
price per share of the Common Stock for such date (or the nearest preceding
date) on the primary Eligible Market or exchange on which the Common Stock is
then listed or quoted; (b) if prices for the Common Stock are then reported in
the “Pink Sheets” published by the National Quotation Bureau Incorporated (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of Common Stock so reported; or (c) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by Hale Capital.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified or
converted.
 
“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
 
“Company” is defined in the Preamble hereto.
 
“Company Counsel” means K&L Gates LLP, counsel to the Company.
 
“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
 
“EBITDA” shall mean, for any period, net profit before taxes, interest expense
(net of capitalized interest expense), depreciation expense and amortization
expense, all in accordance with GAAP, but excluding any dividends, any cash or
non-cash expenses payable or accrued with respect to any of the transactions
contemplated by the Transaction Documents, any future non-cash income or
expenses related to a change in the accounting treatment of any of the
transactions contemplated by the Transaction Documents, any non-cash based
compensation expenses and any income derived from extraordinary, non-recurring
and non-cash events.
 
“Effective Date” means the date that a Registration Statement or Registration
Statements covering all of the Registrable Securities have first been declared
effective by the Commission.

 
2

--------------------------------------------------------------------------------

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the over-the-counter bulletin board (“OTC Bulletin Board”).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Excluded Stock” means the issuance of (i) Common Stock upon the conversion of
any Convertible Securities or Options outstanding as of the date hereof and set
forth in Schedule 3.1(g), pursuant to the terms of such Convertible Securities
or Options, as applicable, as of the date hereof, (ii) Common Stock as a
dividend on the Common Stock distributed pro rata to the holders thereof, (iii)
Options (and the issuance of Common Stock upon exercise thereof) or restricted
stock of the Company to employees, officers, directors or consultants of the
Company pursuant to the Management Pool, (iv) Options (and the issuance of
Common Stock upon exercise thereof) or restricted stock of the Company to
employees, officers, directors or consultants of the Company pursuant to a stock
option plan, restricted stock agreement or other incentive stock plan or
pursuant to any employee benefit plan, in each case as in effect on the Closing
Date and specified in Schedule 3.1(g), (v) Options (and the issuance of Common
Stock upon exercise thereof) or restricted stock of the Company to employees,
officers, directors or consultants of the Company pursuant to a stock option
plan, restricted stock agreement or other incentive stock plan or pursuant to
any employee benefit plan, in each case, if not in effect on the Closing Date,
as approved by the Company’s Board of Directors and, so long as any threshold in
clauses (x) through (z) of Section 4.6(a) is met, as acceptable to Hale Capital;
provided that in the cases of clauses (iv) and (v), in an aggregate amount not
to exceed three percent (3%) of the outstanding Common Stock on a fully diluted
basis in any 12 month period, (vi) Common Stock upon the exercise of the Noble
Warrant and (vii) the Underlying Shares.
 
“Filing Date” means with respect to any Registration Statement required to be
filed pursuant to Section 6.1, the 60th day following the date on which the
Company receives a Registration Request.
 
“Fundamental Transaction” means the occurrence of any of the following in one or
a series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1) under
the Exchange Act), other than any Purchaser, of fifty percent (50%) or more of
the voting rights or voting equity interests in the Company; (ii) Continuing
Directors (as defined in the Certificate of Designations) cease to constitute
more than one-half of the members of the Company’s Board of Directors, other
than pursuant to Section 8 or Section 9(c) of the Certificate of Designations
and/or the Side Letter; (iii) a merger or consolidation of the Company or any
Subsidiary or a sale of all or substantially all of the assets of the Company or
any Subsidiary in one or a series of related transactions, unless immediately
following such transaction or series of transactions, the holders of the
Company’s securities immediately prior to the first such transaction continue to
hold at least one-half of the voting rights or voting equity interests in of the
surviving entity or acquirer of such assets; (iv) a recapitalization,
reorganization or other similar transaction involving the Company or any
Subsidiary that constitutes or results in a transfer of more than one-half of
the voting rights or voting equity interests in the Company; (v) consummation of
a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the Exchange Act with
respect to the Company; (vi) any tender offer or exchange offer (whether by the
Company or another Person, other than any Purchaser) is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
for other securities, cash or property and as a result of which the Persons who
own Common Stock immediately prior to the launch of such tender offer or
exchange offer do not own a majority of the outstanding equity interests of the
Company, directly or indirectly, immediately after the consummation thereof;
(vii) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property; or (viii)
the execution by the Company of an agreement directly or indirectly providing
for any of the foregoing events.  Notwithstanding the foregoing, no action taken
for the purpose of changing the Corporation’s jurisdiction of incorporation
pursuant to Section 4.19 of this Agreement or otherwise specifically
contemplated by Section 4.19 or Section 4.20 of this Agreement for the purposes
set forth therein shall constitute a Fundamental Transaction.

 
3

--------------------------------------------------------------------------------

 

“GAAP” is defined in Section 3.1(h).
 
“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality, or any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic.
 
“Government Bid” shall mean any offer to sell made by the Company or a
Subsidiary prior to the Closing Date which, if accepted, would result in a
Government Contract and for which an award has not been issued 30 days or more
prior to the date of this Agreement.
 
“Government Contract” shall mean any prime contract, subcontract, teaming
agreement or arrangement, joint venture, basic ordering agreement, pricing
agreement, letter contract, grant, cooperative agreement or other similar
arrangement of any kind, between the Company or a Subsidiary on one hand, and
(i) any Governmental Authority, (ii) any prime contractor of a Governmental
Authority in its capacity as a prime contractor, or (iii) any subcontractor at
any tier with respect to a contract with a Governmental Authority if such
subcontractor is acting in its capacity as a subcontractor, on the other
hand.  A task, purchase or delivery order under a Government Contract shall not
constitute a separate Government Contract, for purposes of this definition, but
shall be part of the Government Contract to which it relates.
 
“Hale Capital Partners” is defined in the Preamble hereto.
 
“Indebtedness” of any Person means (i) all indebtedness representing money
borrowed which is created, assumed, incurred or guaranteed in any manner by such
Person or for which such Person is responsible or liable (whether by guarantee
of such indebtedness, agreement to purchase indebtedness of, or to supply funds
to or invest in, others or otherwise), (ii) any direct or contingent obligations
of such Person arising under any letter of credit (including standby and
commercial), bankers acceptances, bank guaranties, surety bonds and similar
instruments, (iii) all Indebtedness secured by any Lien existing on property or
assets owned by such Person and (iv) any shares of capital stock or other
securities having a redemption feature; provided that the Preferred Shares, and
any obligations due in respect thereof in accordance, as applicable, with the
Certificate of Designations, as in effect on the date hereof, shall not be
deemed to be Indebtedness pursuant to this definition.

 
4

--------------------------------------------------------------------------------

 

“Intellectual Property” means all U.S. and foreign (a) inventions (whether
patentable or whether or not reduced to practice), all improvements thereto, and
all patents (including, without limitation, all U.S. and foreign patents, patent
applications (including provisional applications) (“Patents”), invention
disclosures and any and all divisions, continuations, continuations-in-part,
reissues, re-examinations and extensions thereof) and design rights,
(b) trademarks, trademark applications (including intent to use filings), trade
names and service marks (whether or not registered), trade dress, logos, and
corporate names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith,
(c) copyrightable works, registered copyrights, sui generis database rights and
all applications, registrations, and renewals in connection therewith, (d) mask
works and all applications, registrations, and renewals in connection therewith,
(e) trade secrets and confidential business information (including source code,
unpatented inventions, ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications, customer and supplier lists, pricing
and cost information, financial information and business and marketing plans and
proposals) (all of the foregoing collectively, “Trade Secrets”), (f) computer
software programs or applications (including data and related documentation) in
both source and object code forms, (g) copies and tangible embodiments of all of
the foregoing (in whatever form or medium), and registrations and applications
for any of the foregoing assets listed above in (a) through (g) and all other
tangible and intangible proprietary information, materials and associated
goodwill.
 
“Lien” is defined in Section 3.1(a).
 
“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including loss of value), judgments, awards, settlements, taxes,
actions, obligations and costs and expenses in connection therewith (including,
without limitation, interest, court costs and reasonable fees and expenses of
attorneys, accountants and other experts, or any other expenses of litigation or
other Proceedings or of any default or assessment).
 
“Management Pool” means the management incentive plan of the Company to be
established as promptly as practicable after the Closing which shall provide for
the issuance of Options and/or restricted stock of the Company on terms
reasonable satisfactory to Hale Capital.
 
“Material Adverse Effect” is defined in Section 3.1(b).
 
“Material Contract” means (A) any agreement which requires future expenditures
by the Company or any Subsidiary in excess of $500,000 or which might result in
payments to the Company or any Subsidiary in excess of $500,000, (B) any
purchase or task order which might result in payments to the Company or any
Subsidiary in excess of $500,000, (C) any employment agreements (not including
at-will employment letters with employees), and (D) any agreement that is or
would be required to be filed as an exhibit to the SEC Reports pursuant to Item
601(b)(10) of Regulation S-K of the Commission.

 
5

--------------------------------------------------------------------------------

 

“Meeting” is defined in Section 4.21(b).
 
“Noble Warrant” means that certain warrant issued to Noble International
Investments, Inc. to purchase 1,602,565 shares of Common Stock at an exercise
price of $0.0780 per share, in the form of Exhibit H hereto.
 
“Non-Active Subsidiary” is defined in Section 3.1(a).
 
“Options” means any rights, warrants or options to, directly or indirectly,
subscribe for or purchase Common Stock or Convertible Securities.
 
“Permitted Indebtedness” is defined in Section 4.10(b)(vii).
 
“Permitted Issuances” means any issuance by the Company of Common Stock, after
each Purchaser, together with any transferee(s) of Preferred Shares by that
Purchaser, has realized cash proceeds in the aggregate equal to or in excess of
the Aggregate Purchase Price paid by that Purchaser as set forth on Schedule A
for all Preferred Shares purchased by such Purchaser at the Closing, which
issuance is made (i) at a price per share of Common Stock not less than 150% of
the then current Exercise Price (as defined in the Class A Warrants) at the time
of such transaction, (ii) with warrant coverage, if any, of not greater than 50%
of the Common Stock issued by the Company in such transaction, and (iii) with
respect to any warrants referred to in clause (ii) above, at an exercise price
per share of Common Stock not less than 150% of the then current Exercise Price
(as defined in the Class A Warrants) at the time of such transaction, and (iv)
pursuant to customary documentation reasonably satisfactory to Hale Capital.
 
“Permitted Liens” is defined in Section 4.10(b)(viii).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Shares” means the shares of Preferred Stock to be sold and issued by
the Company to the Purchasers in accordance with and subject to the terms and
conditions of this Agreement.
 
“Preferred Stock” means the Series A-1 Senior Preferred Stock of the Company,
par value $0.01 per share, and all securities into which such preferred stock
may be reclassified or converted.
 
“Preferred Stock Exchange Agreement” means the agreement in the form attached
hereto as Exhibit E between the Company and the Persons holding Series A
Preferred Stock of the Company listed on signature pages thereto
 
“Preferred Stock Redemption Agreement” means the agreement in the form attached
hereto as Exhibit F between the Company, Semper Finance and USA Asset
Acquisition Corp.

 
6

--------------------------------------------------------------------------------

 

“Proceeding” means an action, claim, suit, inquiry, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s knowledge, threatened.
 
“Proposal” is defined in Section 4.21(a).
 
“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
 
“Proxy Materials” means the Proxy Statement and any exhibits or attachments
thereto, together with any amendments or modifications thereto, required under
the Exchange Act to be transmitted to shareholders of the Company and filed with
the Commission in connection with the Meeting to approve the Proposal.
 
“Purchase Price” is defined in Section 2.1.
 
“Purchasers” is defined in the Preamble hereto.
 
“Registrable Securities” means all Underlying Shares, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
 
“Registration Request” means a written request that the Company file a
Registration Statement under the Securities Act to register Registrable
Securities, from one (1) or more holders thereof that in the aggregate possess
thirty percent (30%) or more of the Registrable Securities then outstanding as
of the date of such request, which request shall indicate the number of
Registrable Securities to be registered thereunder.
 
“Registration Statement” means any registration statements on Forms S-1 or S-3
required to be filed under Sections 6.1 or 6.2, including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.
 
“Required Approvals” is defined in Section 3.1(e).
 
“Required Effectiveness Date” means with respect to any Registration Statements
that may be required pursuant to Section 6.1, the 180th day following the date
on which the Company receives a Registration Request; provided, however, in the
event the Company is notified by the Commission that one (1) of the above
Registration Statements will not be reviewed or is no longer subject to further
review and comments, the Required Effectiveness Date as to such Registration
Statement shall be the fifth (5th) Trading Day following the date on which the
Company is so notified if such date precedes the dates required above.

 
7

--------------------------------------------------------------------------------

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Securities” means the Preferred Shares, the Warrants and the Underlying Shares
issued or issuable (as applicable) to the Purchasers pursuant to the Transaction
Documents.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Senior Facility” means those certain existing Loan and Security Agreements,
dated March 13, 2007 among Silicon Valley Bank, the Company, Paradigm Solutions
Corporation and the other parties named therein, or any replacement facility
thereof pursuant to the terms set forth on the term sheet attached hereto as
Annex B and pursuant to documentation reasonably acceptable to Hale Capital, in
any case pursuant to which the Company may incur Indebtedness, together with all
other Permitted Indebtedness pursuant to clauses (A) and (C) of the definition
thereof, of no greater than $4,500,000 at all times after the Closing.
 
“Shareholder Agreement” means the agreement in the form attached hereto as
Exhibit G between the Purchasers and the Persons listed on Schedule I attached
thereto.
 
“Side Letter” means that certain side letter dated as of the Closing Date
between the Company, Hale Capital and the other Purchasers in the form attached
hereto as Exhibit D.
 
“Subsequent Placement” means any instance in which the Company or any Subsidiary
offers, sells, grants any option to purchase, or otherwise disposes of (or
announces any offer, sale, grant or any option to purchase or other disposition
of) any of its or any Subsidiary’s evidence of its Indebtedness (other than
Permitted Indebtedness) or equity or equity equivalent securities, including
without limitation any Indebtedness, common stock or preferred stock of the
Company, Common Stock Equivalent or other instrument or security that is, at any
time during its life and under any circumstances, convertible into or
exchangeable or exercisable for, or is issued as a unit within, any class of
common stock or preferred stock of the Company, or Common Stock Equivalents.
 
“Subsidiary” is defined in Section 3.1(a).
 
“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, or (b) if the Common Stock is not then
listed or quoted and traded on any Trading Market, then any Business Day.

 
8

--------------------------------------------------------------------------------

 

“Trading Market” means the OTC Bulletin Board or any other primary Eligible
Market or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
 
“Transaction Documents” means this Agreement, the Certificate of Designations,
the Warrants, the Side Letter, the Shareholder Agreement, the Preferred Stock
Exchange Agreement, the Preferred Stock Redemption Agreement and any other
documents, certificates or agreements executed or delivered in connection with
the transactions contemplated hereby.
 
“Underlying Shares” means the shares of Common Stock issued or issuable (i) upon
exercise of the Warrants, and (ii) in satisfaction of any other obligation or
right of the Company to issue shares of Common Stock pursuant to the Transaction
Documents, and in each case, any securities issued or issuable in exchange for
or in respect of such securities.
 
“Warrants” means, collectively, the Class A Warrants and the Class B Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Purchase and Sale of the Securities.  Subject to the terms and
conditions of this Agreement, each Purchaser agrees, severally and not jointly,
to purchase from the Company, and the Company agrees to sell and issue to each
Purchaser, at the Closing, the Preferred Shares, a Class A Warrant and a Class B
Warrant in the respective amounts set forth opposite such Purchaser’s name on
Schedule A hereto for the aggregate purchase price set forth opposite such
Purchaser’s name on Schedule A hereto under the headings “Number of Preferred
Shares,” “Number of Class A Warrant Shares” and “Number of Class B Warrant
Shares,” respectively.  The purchase price for each Preferred Share shall be
$1,000 (the “Purchase Price”).
 
2.2           Closing.  The purchase and sale of the Preferred Shares and the
Warrants pursuant to the terms of this Agreement (the “Closing”) shall take
place at the offices of Proskauer Rose LLP in New York City, New York, at 10:00
A.M. (New York City time) on the date each of the conditions set forth in
Section 2.3 and Article 5 have been satisfied, or at such other time and place
as the Company and the Purchasers mutually agree upon in writing (the “Closing
Date”).
 
2.3           Closing Deliveries.
 
(a)          At the Closing, the Company shall deliver or cause to be delivered
to each Purchaser the following:
 
(i)           a stock certificate representing the Preferred Shares registered
in the name of such Purchaser (or one or more of its assignees or designees), in
the amount indicated opposite such Purchaser’s name on Schedule A hereto, in
proper form for transfer, and with any required stock transfer stamps affixed
thereto;
 
(ii)           a Class A Warrant, registered in the name of such Purchaser,
pursuant to which such Purchaser shall have the right to acquire such number of
Underlying Shares indicated on Schedule A hereto under the heading “Number of
Class A Warrant Shares”;

 
9

--------------------------------------------------------------------------------

 

(iii)          a Class B Warrant, registered in the name of such Purchaser,
pursuant to which such Purchaser shall have the right to acquire such number of
Underlying Shares indicated on Schedule A hereto under the heading “Number of
Class B Warrant Shares”;
 
(iv)          the Certificate of Designations, together with confirmation of
filing and effectiveness with the Secretary of State of the State of Wyoming.
 
(v)           the legal opinion of Company Counsel, in the form attached hereto
as Exhibit G, executed by such counsel and addressed to the Purchasers;
 
(vi)          a certificate dated as of the Closing Date and signed by the Chief
Executive Officer of the Company certifying as to the fulfillment of each of the
conditions set forth in Section 5.1;
 
(vii)         the Side Letter duly executed by the Company;
 
(viii)        certificates dated the Closing Date and signed by the Secretary of
the Company certifying: (1) that attached thereto is a true and complete copy of
all resolutions adopted by the Board of Directors or the stockholders of the
Company or the Subsidiaries, as applicable, authorizing the execution, delivery
and performance of each of the Transaction Documents, and that all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated by this Agreement; (2) that
attached thereto are true and complete copies of the articles of incorporation
and by-laws (or other organizational or charter documents) of the Company and
each Subsidiary (other than the Non-Active Subsidiary), and that such documents
are in full force and effect; and (3) the signatures and titles of the officers
of the Company and the Subsidiaries executing each of the Transaction Documents;
 
(ix)           the fees and expenses payable by the Company pursuant to
Section 7.2, in United States dollars and in immediately available funds, by
wire transfer to accounts designated in writing by Hale Capital for such
purpose; and
 
(x)           any other document reasonably requested by the Purchasers or their
counsel.
 
(b)          At the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following:  (i) the purchase price set forth
opposite such Purchaser’s name on Schedule A hereto under the heading “Aggregate
Purchase Price,” in United States dollars and in immediately available funds, by
wire transfer to an account designated in writing by the Company for such
purpose; and (ii) each Transaction Document to which such Purchaser is a
signatory, duly executed by such Purchaser.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to, and agrees with, the Purchasers as follows:

 
10

--------------------------------------------------------------------------------

 
 
(a)          Subsidiaries.  The Company does not directly or indirectly control
or own any interest in any other Person other than those listed in Schedule
3.1(a) (each a “Subsidiary”, and collectively, the “Subsidiaries”).  The
jurisdiction of organization of each Subsidiary is as set forth on Schedule
3.1(a).  Except as disclosed in Schedule 3.1(a), the Company owns, directly or
indirectly, all of the capital stock of each Subsidiary free and clear of any
lien, charge, claim, security interest, encumbrance, right of first refusal or
other restriction (collectively, “Liens”), and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.  The Company
owns 49% of Unified Solutions LLC, a Maryland limited liability company (the
“Non-Active Subsidiary”).  The Non-Active Subsidiary conducts no business and
has no liabilities or assets contingent or otherwise.
 
(b)          Organization and Qualification.  Each of the Company and, except as
set forth on Schedule 3.1(b), the Subsidiaries is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Except as disclosed in Schedule 3.1(b), neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation or bylaws or other organizational or
charter documents.  Each of the Company and the Subsidiaries is duly qualified
to conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not reasonably be
expected to, individually or in the aggregate, (i) adversely affect the
legality, validity or enforceability of any Transaction Document, (ii) have or
result in a material adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) adversely impair the Company’s or any
Subsidiary’s ability to perform fully on a timely basis its obligations under
any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
(c)          Authorization; Enforcement.  The Company and each Subsidiary has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its respective obligations hereunder and
thereunder, subject, with respect to the actions contemplated by the Proposal,
to the Company’s receipt of shareholder approval of the Proposal as contemplated
by Section 4.21.  The execution and delivery by the Company and each Subsidiary
of each of the Transaction Documents to which it is a party and the consummation
by it of the transactions contemplated hereunder and thereunder have been duly
authorized by all necessary action on the part of the Company and the
Subsidiaries and no further consent or action is required by the Company or any
Subsidiary, or their respective Board of Directors or shareholders, subject,
with respect to the actions contemplated by the Proposal, to the Company’s
receipt of shareholder approval of the Proposal as contemplated by Section
4.21.  Each Transaction Document has been (or upon delivery will have been) duly
executed by the Company and/or the Subsidiaries, as applicable, and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company, and/or the Subsidiaries, as applicable,
enforceable against the Company, and/or the Subsidiaries, as applicable, in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, or (ii) rules of law
governing specific performance, injunctive relief or other equitable remedies.

 
11

--------------------------------------------------------------------------------

 

(d)          No Conflicts.  Except as set forth on Schedule 3.1(d), the
execution, delivery and performance of the Transaction Documents by the Company
and the Subsidiaries and the consummation by them of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any Governmental
Authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of clause (i)
or (ii) above, as could not, reasonably be expected to have or result in,
individually or in the aggregate, a Material Adverse Effect.
 
(e)          Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization, permit or
order of, give any notice to, or make any filing or registration with, any
Governmental Authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing by the Company with the Commission of the Registration Statement, the
filing by the Company of a Notice of Sale of Securities on Form D with the
Commission under Regulation D of the Securities Act, the filing of the
Certificate of Designations, the filing of the Amended Certificate, the
obtaining by the Company of shareholder approval of the Proposal as contemplated
by Section 4.21 and state and applicable Blue Sky filings, and the consents,
waivers, authorizations, permits, orders, notices, filings or registrations set
forth on Schedule 3.1(e) (collectively, the “Required Approvals”).

 
12

--------------------------------------------------------------------------------

 

(f)          Issuance of the Securities.  The Preferred Shares and the Warrants,
and the maximum number of Underlying Shares available for issuance pursuant to
the Company’s Articles of Incorporation (provided that shares of Common Stock
shall not be considered available for issuance if they are (i) issued and
outstanding as of the Closing Date, (ii) issuable pursuant to the Preferred
Stock Exchange Agreement, (iii) issuable upon exercise of the Noble Warrant,
(iv) issuable upon the conversion of any Options or Convertible Securities
outstanding as of the Closing Date and set forth on Schedule 3.1(g) (other than
those that shall be deemed repaid as of the Closing pursuant to Section 4.9) or
(v) reserved for issuance pursuant to any agreements, stock option plans,
restricted stock agreements, incentive stock plans or employee benefit plans as
in effect on the Closing Date and set forth on Schedule 3.1(g) (other than those
that shall be deemed repaid as of the Closing pursuant to Section 4.9)) (the
“Available Underlying Shares”), shall be duly authorized as of the Closing and
all Underlying Shares shall be duly authorized as of the Amendment Date.  As of
the Closing, the Preferred Shares and the Warrants shall be, and Underlying
Shares when so issued in accordance with the terms of the applicable Transaction
Documents will be, validly issued, fully paid and nonassessable and free of
preemptive or similar rights.  As of the Closing, the Preferred Shares and the
Warrants have been, and the Underlying Shares when so issued in accordance with
the terms of the applicable Transaction Documents will be, issued in compliance
with applicable securities laws, rules and regulations.  The issuance and sale
of the Securities contemplated hereby does not conflict with or violate any
rules or regulations of the Trading Market.  As of the Closing, the Company
shall have reserved from its duly authorized capital stock the Available
Underlying Shares, and, as of the Amendment Date, shall have reserved from its
duly authorized capital stock the maximum number of shares of Common Stock to be
issued as Underlying Shares.  As of the Closing, all of the Available Underlying
Shares shall be eligible to vote (either by meeting or written consent) to
approve the Proposal.  As of the Closing, the aggregate maximum number of votes
in respect of all securities (including, securities on an as-converted basis)
that shall be eligible to approve the Proposal is 50,000,000.
 
(g)          Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock of the Company and each Subsidiary is as
specified on Schedule 3.1(g).  Immediately following the Closing, there shall be
no preferred stock of the Company or any Subsidiary issued or outstanding, other
than the Preferred Stock.  No securities of the Company or any Subsidiary are
entitled to preemptive or similar rights, and no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities and
except as disclosed in Schedule 3.1(g), there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock.  The issue and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchasers) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities, or to take any other action
punitive to the Company or any Subsidiary.  Schedule 3.1(g) contains a list of
all stock option plans, stock purchase plans and management grants, in each case
as reflected as of the Closing Date, true and complete copies of which have been
delivered to the Purchasers.  Except as disclosed on Schedule 3.1(g), there are
no existing agreements, arrangements or commitments relating to any shares of
Common Stock that require or permit any shares of Common Stock to be voted by or
at the discretion of anyone other than the record owner.  Immediately following
the Closing, the Company shall have no Indebtedness other than Permitted
Indebtedness.

 
13

--------------------------------------------------------------------------------

 

(h)          SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, applications and other documents, together with any
amendments required to be made with respect thereto, required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such materials) (the foregoing materials being collectively referred to herein
as the “SEC Reports”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension.  As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial (individually and in the aggregate), year-end audit adjustments and
the absence of footnotes.
 
(i)          Taxes.  The Company and the Subsidiaries have prepared and filed
all income tax returns and other material tax returns that are required to be
filed, and have paid, or made provision in accordance with GAAP for the payment
of, all taxes (including any interest or penalties thereon) that have or may
have become due pursuant to said returns or pursuant to any assessments that
have been received by the Company or the Subsidiaries.  All tax returns are true
and correct in all material respects.  All taxes (including any interest or
penalties thereon) shown to be due and payable by the Company or the
Subsidiaries have been paid or will be paid prior to the time they become
delinquent.  To the Company’s knowledge there is no liability for any tax to be
imposed upon its or any of its Subsidiaries’ properties or assets as of the date
of this Agreement for which adequate provision has not been made.  Except as set
forth on Schedule 3.1(i), no material tax returns of the Company have been
audited, and to the Company’s knowledge, no deficiency assessment or proposed
adjustment of the Company’s or the Subsidiaries material taxes is pending.
 
(j)          Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
(including, without limitation, the footnotes thereto) or required to be
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting or the identity of its auditors, (iv) except as set
forth on Schedule 3.1(j), the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except as disclosed on Schedule 3.1(j).  The Company does
not have pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws and regulations at the
time this representation is made that has not been publicly disclosed at least
one Trading Day prior to the date hereof.  Except as set forth in Schedule
3.1(j), neither the Company nor, to the Company’s knowledge, any Affiliate of
the Company (including, without limitation, any pension plan, employee stock
option plan or similar plan) has purchased or sold any securities of the Company
within the 90 days preceding the date hereof.

 
14

--------------------------------------------------------------------------------

 

(k)          Litigation.  Except as set forth in Schedule 3.1(k), there is no
Proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any Governmental Authority.  Neither the Company nor any
Subsidiary, nor, to the knowledge of the Company, any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Proceeding involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company (in his or her capacity as such).  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(l)          Labor Relations.  Except as set forth on Schedule 3.1(l), no
material labor dispute exists or, to the knowledge of the Company, is imminent
with respect to any of the employees of the Company or any Subsidiary.  Except
as set forth in Schedule 3.1(l), no collective bargaining agreement is currently
in force or is currently being negotiated by the Company, any Subsidiary or any
other Person in respect of the business of the Company or any Subsidiary or any
of the employees of the Company or any Subsidiary.  To the knowledge of the
Company, there are no threatened or pending union organizing activities
involving any of the employees of the Company or any Subsidiary.  There is no
labor strike, dispute, work slowdown or stoppage pending or involving or, to the
knowledge of the Company, threatened against the Company or any Subsidiary.
 
(m)          Employee Benefit Plans.
 
(i)           Except as set forth in Schedule 3.1(m)(i), the Company and the
Subsidiaries have no employment agreements, labor or collective bargaining
agreements and there are no material employee benefit or compensation plans,
agreements, arrangements or commitments (including “employee benefit plans,” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) or any other plans, policies, trust funds or arrangements
(whether written or unwritten, insured or self-insured) established, maintained,
sponsored or contributed to (or with respect to any obligation that has been
undertaken) by the Company, any Subsidiary or any entity that would be treated
as a single employer with the Company under Section 414(b), (c), (m) or (o) of
the Internal Revenue Code of 1986, as amended (the “Code”) or Section 4001 of
ERISA (an “ERISA Affiliate”) for any employee, officer, director, consultant or
shareholder or their beneficiaries of the Company or any Subsidiary or with
respect to which the Company or any Subsidiary has liability, or makes or has an
obligation to make contributions on behalf of any such employee, officer,
director, consultant or shareholder or beneficiary (each a “Company Employee
Plan” and collectively the “Company Employee Plans”).

 
15

--------------------------------------------------------------------------------

 

(ii)           Except for medical reimbursement spending accounts under Code
Section 125, each Company Employee Plan that is an employee welfare benefit plan
as defined under Section 3(l) of ERISA is funded through an insurance company
contract.  Except as set forth in Schedule 3.1(m)(ii), each Company Employee
Plan by its terms and operation is in material compliance with all applicable
laws and all required filings, if any, with respect to such Company Employee
Plan have been timely made.  Neither the Company, any Subsidiary nor any ERISA
Affiliate has at any time maintained, contributed to or been required to
contribute to or has (or has had) any liability with respect to, any plan
subject to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA,
including, without limitation, any “multiemployer plan” (within the meaning of
Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code) or any
single employer pension plan (within the meaning of Section 4001(a)(15) of
ERISA) which is subject to Sections 4063, 4064 and 4069 of ERISA.  The Company’s
various non-qualified deferred compensation plans satisfy the requirements of
Section 201(2) of ERISA.  Except as set forth in Schedule 3.1(m)(ii), the events
contemplated by this Agreement (either alone or together with any other event)
will not (A) entitle any employees, director or shareholder of the Company or
any Subsidiary (whether current, former or retired) or their beneficiaries to
severance pay, or any other payment pursuant to such Person’s employment
agreement with the Company, unemployment compensation, or other similar payments
under any Company Employee Plan or law, (B) accelerate the time of payment or
vesting or increase the amount of benefits due under any Company Employee Plan
or compensation to any employees of the Company or any Subsidiary or (C) result
in any payments (including any payment that could be characterized as an “excess
parachute payment” (as defined in Section 280G(b)(1) of the Code)) under any
Company Employee Plan or applicable law becoming due to any employee, director
or shareholder of the Company or any Subsidiary (whether current, former or
retired) or their beneficiaries.  No amount payable under any Company Employee
Plan would fail to be deductible under Code Section 162(m).  No severance
payment or change of control payment or similar payment is currently payable to
any executive officer or director of the Company, whether as a result of the
transactions contemplated hereby or otherwise.
 
(iii)           With respect to each of the Company Employee Plans:  (1) each
Company Employee Plan that is intended to be qualified under Section 401(a) of
the Code has received a determination letter, opinion letter, advisory letter or
notification letter, as applicable, from the Internal Revenue Service (the
“IRS”) regarding its qualified status under the Code for all amendments required
prior to the Economic Growth and Tax Relief Reconciliation Act of 2001 or, if
reliance is permitted, relies on the favorable opinion letter or advisory letter
of the master and prototype or volume submitter plan sponsor of such plan, and
nothing has occurred, whether by action or by failure to act, that caused or
could cause the loss of such qualification or the imposition of any penalty or
tax liability; (2) all payments required by the Company Employee Plans, any
collective bargaining agreement or other agreement, or by applicable law
(including, without limitation, all contributions, insurance premiums or
intercompany charges) with respect to all periods through the date of the
Closing Date shall have been made prior to the Closing Date (on a pro rata basis
where such payments are otherwise discretionary at year end) or provided for by
the Company as applicable, in accordance with the provisions of each of the
Company Employee Plans, applicable law and GAAP; (3) no action has been
instituted or commenced or, to the knowledge of the Company, has been threatened
or is anticipated against any of the Company Employee Plans (other than
non-material routine claims for benefits and appeals of such claims), any
trustee or fiduciaries thereof, the Company, any Subsidiary or any ERISA
Affiliate, any director, officer or employee thereof, or any of the assets of
any trust of any of the Company Employee Plans; and (4) no Company Employee Plan
is or is expected to be under audit or investigation by the IRS, Department of
Labor or any other governmental entity and no such completed audit, if any, has
resulted in the imposition of any tax or penalty.

 
16

--------------------------------------------------------------------------------

 

(n)          Compliance.  Except as set forth in Schedule 3.1(n), neither the
Company nor any Subsidiary (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any
Governmental Authority, or (iii) is or has been in violation of any statute,
rule or regulation of any Governmental Authority, including without limitation
all foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety,
employment and labor matters or other laws applicable to its business; except in
each case as could reasonably be expected to have or result in, individually or
in the aggregate, a Material Adverse Effect.
 
(o)          Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, reasonably
be expected to have or result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permit.
 
(p)          Title to Assets.  Except as set forth on Schedule 3.1(p), the
Company and the Subsidiaries have good and marketable title in fee simple to all
real property owned by them and good and marketable title in all personal
property owned by them that is material in any respect to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens that do not materially affect the value of such property and do not
materially interfere with the use made of such property by the Company and the
Subsidiaries.  Any real property and facilities held under lease by the Company
and the Subsidiaries are held by them under valid, subsisting and enforceable
leases of which the Company and the Subsidiaries are in compliance in all
material respects.

 
17

--------------------------------------------------------------------------------

 

(q)          Patents and Trademarks.  The Company and the Subsidiaries own or
possess a valid and enforceable written license to use all Intellectual Property
that is necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so own or
possess could reasonably be expected to have or result in, individually or in
the aggregate, a Material Adverse Effect.  To the Company’s knowledge, the
operation of the business of the Company and the Subsidiaries does not, and no
product or service in development or which is marketed or sold (or proposed to
be marketed or sold) by the Company or any Subsidiary, violates or will violate
any license or infringe any Intellectual Property rights of any other
party.  Except as set forth in Schedule 3.1(q), other than with respect to
commercially available software products which the Company or the Subsidiaries
license under standard end-user object code license agreements, there are no
outstanding options, licenses, agreements, claims, encumbrances or shared
ownership interests of any kind relating to any Company Intellectual
Property.  Except as set forth in Schedule 3.1(q), neither the Company nor any
Subsidiary is obligated to make to any third party any payments related to the
Company Intellectual Property.  Neither the Company nor any Subsidiary has
agreed to indemnify any third party with respect to any Intellectual
Property.  No third party has made a claim, to the Company’s knowledge, that the
Company or any Subsidiary has violated or, by conducting their business, would
violate any Intellectual Property rights of any other person or entity, and to
the knowledge of the Company, no third party has misappropriated or infringed or
is misappropriating or infringing the Company Intellectual Property.  Each
employee has assigned to the Company or the Subsidiaries all Intellectual
Property rights he or she owns that are related to the respective businesses of
the Company and the Subsidiaries as now conducted or as now proposed to be
conducted.  All of the Company Intellectual Property which are registered or
have been filed for registration with any third party are in good standing and
all of the fees and filings due with respect thereto have been duly made, and
the Company has previously provided true and correct copies of all of the
foregoing to Purchasers.  Schedule 3.1(q) lists all patents, patent
applications, registered trademarks, trademark applications, registered service
marks, service mark applications, registered copyrights and domain names
included in the Company Intellectual Property.  No open source or public library
software, including any version of any software licensed pursuant to any GNU or
other public license, is, in whole or in part, embodied or incorporated in the
Company Intellectual Property, and the Company is not otherwise bound by any
terms thereof.  Neither the Company nor any of its Subsidiaries is or, as a
result of the execution or delivery of this Agreement, or the performance of the
Company’s obligations hereunder, will be in violation of any license,
sublicense, agreement or instrument involving Company Intellectual Property to
which the Company or any of its Subsidiaries is a party or otherwise bound (an
“Intellectual Property Agreement”), nor will the execution or delivery of this
Agreement, or the performance of the Company’s obligations hereunder, cause the
diminution, license, transfer,  termination or forfeiture of the Company’s or
any of its Subsidiaries’ rights in any Company Intellectual Property.  Each of
the Company and the Subsidiaries has taken commercially reasonable measures to
protect the proprietary nature of the Company Intellectual Property and to
maintain in confidence all trade secrets and confidential information owned or
used by the Company or any of its Subsidiaries and included in the Company
Intellectual Property.  Except as set forth on Schedule 3.1(q), the source code
and system documentation relating to any software programs included in or
developed for inclusion in the Company’s or any of its Subsidiaries’ products
(including all software programs embedded or incorporated in the Company’s or
any of its Subsidiaries’ products) (i) have at all times been maintained in
confidence, (ii) have been disclosed by the Company and its Subsidiaries only to
employees or third parties who are bound by appropriate nondisclosure
obligations, (iii) have not been licensed or sold to any third party, and
(iv) are not the subject of any escrow or similar agreement or arrangement
giving any third party rights in or to such source code and/or system
documentation upon the occurrence of certain events, other than any such rights
that (A) are not material, (B) do not impair the use by the Company or any
Subsidiary of any of the Company Intellectual Property or (C) require the
Company to make any payments to such third parties.

 
18

--------------------------------------------------------------------------------

 

(r)          Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are reasonably prudent and customary in the businesses in
which the Company and the Subsidiaries are engaged.  Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business on terms consistent with the market for the Company’s and such
Subsidiaries’ respective lines of business.
 
(s)          Transactions With Affiliates and Employees.  Except as set forth in
the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction or agreement
(other than the Shareholder Agreement, the Preferred Stock Exchange Agreement
and the Preferred Stock Redemption Agreement) with the Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.
 
(t)          Internal Accounting Controls.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 
19

--------------------------------------------------------------------------------

 

(u)          Solvency.  The Company believes that, based on the financial
condition of the Company immediately following the Closing Date, (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  Following the Closing Date, the
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its Indebtedness).
 
(v)          Certain Fees.  Except as set forth in Schedule 3.1(v), no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.  The Purchasers shall have no obligation with respect to any
fees or with respect to any claims (other than such fees or commissions owed by
a Purchaser pursuant to written agreements executed by such Purchaser which fees
or commissions shall be the sole responsibility of such Purchaser) made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.  The
Company shall indemnify and hold harmless the Purchasers, their employees,
officers, directors, agents, and partners, and their respective Affiliates, from
and against all claims, losses, damages, costs (including the costs of
preparation and attorney’s fees) and expenses suffered in respect of any such
claimed or existing fees, as such fees and expenses are incurred.
 
(w)          Private Placement.  Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2(b)-(e), (i) no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction Documents, and
(ii) the issuance and sale of the Securities hereunder does not contravene the
rules and regulations of the Trading Market.
 
(x)          Listing and Maintenance Requirements.  The Company has not, in the
two (2) years preceding the date hereof, received notice (written or oral) from
any Eligible Market on which the Common Stock is or has been listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Eligible Market.  The Company is in compliance with all
such listing and maintenance requirements.

 
20

--------------------------------------------------------------------------------

 

(y)          Registration Rights.  Except as set forth in Schedule 3.1(y), other
than the registration rights granted to each of the Purchasers pursuant to this
Agreement, the Company has not granted or agreed to grant to any Person any
rights (including “piggy back” registration rights) to have any securities of
the Company registered with the Commission or any other Governmental Authority
that have not been satisfied.
 
(z)          Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation or the
laws of its jurisdiction of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.
 
(aa)          Disclosure.  All disclosure provided to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.
 
(bb)          Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby.  The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Purchaser’s
purchase of the Securities.  The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the Company and its representatives.  The
Company further acknowledges that no Purchaser has made any promises or
commitments other than as set forth in this Agreement, including any promises or
commitments for any additional investment by any such Purchaser in the Company.
 
(cc)          Investment Company.  The Company is not, and is not an Affiliate
of, an investment company within the meaning of the Investment Company Act of
1940, as amended.
 
(dd)          Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with all applicable requirements of the Sarbanes-Oxley Act of 2002 and
all applicable rules and regulations promulgated by the Commission thereunder in
effect as of the date of this Agreement.

 
21

--------------------------------------------------------------------------------

 

(ee)         Material Contracts.
 
(i)           Assuming the due execution and delivery by the other parties
thereto, each of the Material Contracts is as of the date hereof legal, valid
and binding, and in full force and effect, and enforceable in accordance with
its terms, subject to (A) laws of general application relating to bankruptcy,
insolvency, and relief of debtors, and (B) rules of law governing specific
performance, injunctive relief, or other equitable remedies.  Except as set
forth in Schedule 3.1(ee), there is no material breach, violation or default by
the Company or any of the Subsidiaries (or, to the Company’s knowledge, any
other party) under any such Material Contract, and no event (including, without
limitation, the transactions contemplated by the Transaction Documents) has
occurred which, with notice or lapse of time or both, would (1) constitute a
material breach, violation or default by the Company or any Subsidiary (or, to
the Company’s knowledge, any other party) under any such Material Contract, or
(2) give rise to any Lien (other than Permitted Liens) or right of termination,
modification, cancellation, prepayment, suspension, limitation, revocation or
acceleration against the Company or any Subsidiary under any such Material
Contract.  Except as set forth in Schedule 3.1(ee)(i), neither the Company nor
any Subsidiary is and, to the Company’s knowledge, no other party to any such
Material Contract is in arrears in respect of the performance or satisfaction of
any material terms or conditions on its part to be performed or satisfied under
any of such Material Contract, and neither the Company nor any Subsidiary has
and, to the Company’s knowledge, no other party thereto has granted or been
granted any material waiver or indulgence under any of such Material Contract or
repudiated any provision thereof.
 
(ii)           The Company has provided or made available to the Purchasers
complete copies of each of the Material Contracts, including all schedules,
exhibits and attachments thereto.
 
(ff)          Suppliers and Customers.  Since January 1, 2006 none of the
Company’s or any Subsidiaries’ suppliers, vendors, customers or lenders
has:  (i) terminated or cancelled a Material Contract or business relationship
involving an amount in excess of $250,000; (ii) threatened to terminate or, in
any material respect, diminish a Material Contract or business relationship
involving an amount in excess of $250,000; (iii) expressed dissatisfaction, in
writing to the Company or any Subsidiary, with the performance of the Company or
any Subsidiary with respect to a Material Contract or business relationship
involving an amount in excess of $250,000; or (iv) demanded any termination or
limitation of a Material Contract or business relationship involving an amount
in excess of $250,000 with the Company or any Subsidiary.  The Company has
provided to the Purchasers a list of the 10 largest suppliers and 10 largest
customers of the Company and the Subsidiaries as of the date hereof, based on
the dollar amount of sales for the period from January 1, 2006 through December
1, 2008.
 
(gg)        Environmental Matters.
 
(i)           The Company and the Subsidiaries comply and have at all times
complied with all federal, state and local laws, judgments, decrees, orders,
consent agreements, authorizations, permits, licenses, rules, regulations,
common or decision law (including, without limitation, principles of negligence
and strict liability) relating to the protection, investigation or restoration
of the environment (including, without limitation, natural resources) or the
health or safety matters of humans and other living organisms, including the
Resource Conservation and Recovery Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Federal
Clean Water Act, as amended, the Federal Clean Air Act, as amended, the Toxic
Substances Control Act, or any state and local analogue (hereinafter
“Environmental Laws”), except where the failure to comply could not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.

 
22

--------------------------------------------------------------------------------

 

(ii)           (A) The Company has no knowledge of any claim, and neither it nor
any Subsidiary has received notice of a written complaint, order, directive,
claim, request for information or citation, and to the Company’s knowledge no
proceeding has been instituted raising a claim against the Company or any
predecessor or any of their respective real properties, formerly owned, leased
or operated or other assets indicating or alleging any damage to the environment
or any liability or obligation under or violation of any Environmental Law and
(B) neither the Company nor any Subsidiary is subject to any order, decree,
injunction or other directive of any Governmental Authority.
 
(iii)           (A) Neither the Company nor any Subsidiary has used and, to the
Company’s knowledge, no other person has used any portion of any property
currently used or formerly owned, operated or leased by the Company or any
Subsidiary for the generation, handling, processing, treatment, storage or
disposal of any hazardous materials except in accordance with applicable
Environmental Laws; (B) neither the Company nor any Subsidiary owns or operates
any underground tank or other underground storage receptacle for hazardous
materials, any asbestos-containing materials or polychlorinated biphenyls, and,
to the Company’s knowledge, no underground tank or other underground storage
receptacle for hazardous materials, asbestos-containing materials or
polychlorinated biphenyls is located in any portion of any property currently
owned, operated or leased by the Company and (C) to the Company’s knowledge, the
Company has not caused or suffered to occur any releases or threatened releases
of hazardous materials on, at, in, under, above, to, from or about any property
currently used or formerly owned, operated or leased by the Company or any
Subsidiary.
 
(hh)          Export Controls.  None of the Company, any Subsidiary or, to the
Company’s knowledge, the Company’s or a Subsidiary’s employees have violated any
law pertaining to export controls, technology transfer or industrial security
including, without limitation, the Export Administration Act, as amended, the
International Emergency Economic Powers Act, as amended, the Arms Export Control
Act, as amended, the National Industrial Security Program Operating Manual, as
amended, or any regulation, order, license or other legal requirement issued
pursuant to the foregoing (including, without limitation, the Export
Administration Regulations and the International Traffic in Arms
Regulations).  Neither the Company, any Subsidiary nor, to the Company’s
knowledge, any employee of the Company or any Subsidiary is the subject of an
action by a Governmental Authority that restricts such person’s ability to
engage in export transactions.
 
(ii)          Foreign Corrupt Practices Act.  Neither the Company, any
Subsidiary nor, to the Company’s knowledge, any employee of the Company or any
Subsidiary has violated the United States Foreign Corrupt Practices Act, as
amended, in any material respect.  To the Company’s knowledge, no shareholder,
director, officer, employee or agent of the Company or of a Subsidiary has,
directly or indirectly, made or agreed to make, any unlawful or illegal payment,
gift or political contribution to, or taken any other unlawful or illegal
action, for the benefit of any customer, supplier, governmental employee or
other Person who is or may be in a position to assist or hinder the business of
the Company or a Subsidiary.

 
23

--------------------------------------------------------------------------------

 

(jj)          Government Contracts.
 
(i)           Schedule 3.1(jj)(i) accurately lists each Government Contract
which is in effect as of the date of this Agreement and each Government Bid, and
with respect to each, as applicable, lists: (A) the award date, (B) the
customer, (C) the contract end date and option(s) and/or recompetition date(s),
(D) the type of pricing, (E) associated teaming partners, and (F) whether such
contract is based on the Company’s small business status, small disadvantaged
business status, protégé status or other preferential status.
 
(ii)           (A) The Company and each Subsidiary has fully complied, in all
material respects, with the terms and conditions of each Government Contract and
Government Bid to which it is a party; (B) the Company and each Subsidiary has
complied in all material respects with all requirements of any law pertaining to
such Government Contract or Government Bid; (C) all representations and
certifications made by the Company and each Subsidiary with respect to such
Government Contract or Government Bid were accurate, current and complete in all
material respects as of their effective date; (D) neither the Company nor any
Subsidiary is in violation, or currently alleged to be in violation, in any
material respect of the False Statements Act, the False Claims Act, the Service
Contract Act, the Contract Disputes Act, the Procurement Integrity Act, the
Federal Procurement Act and the Administrative Services Act, in each case as
amended, or any other federal requirement relating to the communication of false
statements or submission of false claims to a Governmental Authority; and (E) no
termination or default notice, cure notice or show cause notice has been issued
to the Company or any Subsidiary and remains unresolved, and the Company has no
knowledge of any plan or proposal of any entity to issue any such notice.
 
(iii)           Except as set forth on Schedule 3.1(jj)(iii), (A) To the
Company’s knowledge, none of the Company’s or a Subsidiary’s employees,
consultants or agents is (or during the last five (5) years has been) under
administrative, civil or criminal investigation or indictment by any
Governmental Authority with respect to the conduct of the business of the
Company or a Subsidiary; (B) to the Company’s knowledge, there is no pending
audit or investigation of the Company or any of its officers, employees or
representatives or a Subsidiary or any of its officers, employees or
representatives nor within the last five years has there been any audit or
investigation of the Company or any of its officers, employees or
representatives or a Subsidiary or any of its officers, employees or
representatives resulting in an adverse finding with respect to any alleged
irregularity, misstatement or omission arising under or relating to any
Government Contract or Government Bid; and (C) during the last five years,
neither the Company nor any Subsidiary has made any voluntary disclosure in
writing to the Government or any other Governmental Authority with respect to
any alleged irregularity, misstatement or omission arising under or relating to
a Governmental Contract or Government Bid that has led to any of the
consequences set forth in clause (A) or (B) of the immediately preceding
sentence or any other material damage, penalty assessment, recoupment of payment
or disallowance of cost.

 
24

--------------------------------------------------------------------------------

 

(iv)          Except as set forth on Schedule 3.1(jj)(iv), there are (A) no
outstanding audits, investigations or written claims against the Company, either
by any Governmental Authority or by any prime contractor, subcontractor, vendor
or other third party arising under or relating to any Government Contract or
Government Bid, (B) to the Company’s knowledge, no outstanding disputes
(i) between the Company or a Subsidiary, on the one hand, and the Government or
any Governmental Authority, on the other hand, under the Contract Disputes Act
or any other Federal statute, or (ii) between the Company or a Subsidiary, on
the one hand, and any prime contractor, subcontractor or vendor, on the other
hand, arising under or relating to any Government Contract or Government Bid, or
(C) requests for contract price adjustments, requests for equitable adjustment
or claims of defective pricing, either by any Governmental Authority or by any
prime contractor, subcontractor, vendor or other third party arising under or
relating to any Government Contract or Government Bid.
 
(v)           No termination for default or convenience, cure notice or show
cause notice has been issued in writing by any Governmental Authority or by any
prime contractor, subcontractor, vendor or other third party with respect to any
Government Contract or Government Bid.
 
(vi)           None of the Government Contracts are subject to termination by a
Governmental Authority as a result of the consummation of the transactions
contemplated by the Transaction Documents.
 
(vii)        The facility security clearances held by the Company and all
personnel security clearances held by any director, officer or employee of the
Company are all of the facility and personnel security clearances necessary to
conduct the business of the Company as currently conducted.
 
(kk)          No Suspension or Debarment.  Neither the Company nor any
Subsidiary during the last five (5) years has been and, to the Company’s
knowledge, none of their respective employees, consultants or agents during the
last five years has been suspended or debarred from eligibility for award of
contracts with any Governmental Authority or is or was the subject of a finding
of non-responsibility or ineligibility for government contracting.  During the
past five years, no government contracting suspension or debarment action has
been threatened or commenced against the Company or a Subsidiary, or, to the
Company’s knowledge, any of its officers or employees.  The Company does not
have knowledge of a valid basis, nor specific circumstances that are or, with
the passage of time, would likely become a basis for the Company’s or a
Subsidiary’s suspension or debarment from award of contracts with any Government
Authority.
 
(ll)          No Event of Default.  After giving effect to the transactions
contemplated by this Agreement to occur at the Closing, no Event of Default (as
defined in the Certificate of Designations) has occurred and is continuing.
 
(mm)      No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers.

 
25

--------------------------------------------------------------------------------

 

(nn)          Acknowledgement Regarding Purchasers’ Trading Activity.  Anything
in this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and acknowledged by the Company (i) that none of the Purchasers have
been asked to agree, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that past or future open market or other
transactions by any Purchaser, including short sales, and specifically
including, without limitation, short sales or “derivative” transactions, before
or after the Closing Date or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Purchaser, and counter-parties in “derivative” transactions to
which any such Purchaser is a party, directly or indirectly, presently may have
a “short” position in the Common Stock, and (iv) that each Purchaser shall not
be deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.  The Company further understands
and acknowledges that (a) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined and (b) such hedging activities (if any) could reduce the value of
the existing shareholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(oo)          Manipulation of Price.  The Company has not, and to its knowledge
no one acting on its or any of its officers’ or Affiliates’ behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities or (iii) except as set forth on Schedule 3.1(oo)(iii), paid or agreed
to pay to any Person any compensation for soliciting another to purchase any
other securities of the Company.
 
3.2           Representations and Warranties of the Purchasers.  Each Purchaser
hereby, as to itself only and for no other Purchaser, represents and warrants to
the Company as follows:
 
(a)          Organization; Authority.  Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder.  The execution, delivery and
performance by such Purchaser of the Transaction Documents to which it is a
party have been duly authorized by all necessary corporate or, if such Purchaser
is not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser.  Each of the Transaction
Documents to which such Purchaser is a party has been duly executed by such
Purchaser and, when delivered by such Purchaser in accordance with terms hereof,
will constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms.

 
26

--------------------------------------------------------------------------------

 
 
(b)          Investment Intent.  Such Purchaser is acquiring the Securities as
principal for its own account for investment purposes and not with a view to
distributing or reselling such Securities or any part thereof in violation of
applicable securities laws, without prejudice, however, to such Purchaser’s
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
such Purchaser to hold the Securities for any period of time.  Such Purchaser
understands that the Securities have not been registered under the Securities
Act, and therefore the Securities may not be sold, assigned or transferred
unless pursuant to (i) an effective registration statement under the Securities
Act with respect thereto or (ii) an available exemption from the registration
requirements of the Securities Act.
 
(c)          Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  Such Purchaser is not a
registered broker-dealer under Section 15 of the Exchange Act.
 
(d)          Experience of such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)          General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)          Purchase of Common Stock.  Other than pursuant to the transactions
contemplated by this Agreement and the other Transaction Documents, no Purchaser
has purchased any Common Stock on the open market or otherwise in the 12 months
preceding the date of this Agreement.
 
(g)          Access to Data.  Such Purchaser has received and reviewed
information about the Company and has had an opportunity to discuss the
Company’s business, management and financial affairs with its management and to
review the Company’s facilities.  The foregoing, however, does not limit or
modify the representations and warranties made by the Company in this Agreement
or any other provision in this Agreement or the right of the Purchasers to rely
thereon.
 
(h)          Manipulation of Price.  During the 12-month period immediately
preceding the Closing Date, such Purchaser has not, and to its knowledge no one
acting on its or any of its officers’ or Affiliates’ behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or, paid any compensation for soliciting purchases of, any of the
Securities or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.

 
27

--------------------------------------------------------------------------------

 

The Company acknowledges and agrees that each Purchaser does not make and has
not made any representations or warranties with respect to the transactions
contemplated hereby or by any other Transaction Document other than those
specifically set forth in this Section 3.2.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)          The Securities may only be disposed of pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with any applicable state securities laws.  In connection with any
transfer of Securities other than pursuant to an effective registration
statement or to the Company, except as otherwise set forth herein, the Company
may require the transferor to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration under the Securities Act.  Notwithstanding the
foregoing, the Company hereby consents to and agrees to register on the books of
the Company and with its transfer agent, without any such legal opinion, any
transfer of Securities by a Purchaser to an Affiliate of such Purchaser,
provided that the transferee certifies to the Company that it is an “accredited
investor” as defined in Rule 501(a) under the Securities Act.  As a condition of
transfer, any such transferee shall agree in writing to be bound by the terms of
this Agreement (and any other applicable Transaction Document) and shall have
the rights of a Purchaser under this Agreement.
 
(b)          The Purchasers agree to the imprinting on any certificate
evidencing Securities, except as otherwise permitted by Section 4.1(c), of a
restrictive legend in substantially the form as follows, together with any
additional legend required by (i) any applicable state securities laws and
(ii) any securities exchange upon which such Securities may be listed:
 
[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.

 
28

--------------------------------------------------------------------------------

 

(c)          Certificates evidencing Securities shall not be required to contain
the legend set forth in Section 4.1(b) (i) following any sale of such Securities
pursuant to an effective Registration Statement covering the resale of such
Securities under the Securities Act, (ii) following any sale of such Securities
in compliance with Rule 144, (iii) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission).  The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the Effective Date if required by the Company’s
transfer agent to effect the removal of the legend hereunder.  Following the
Effective Date or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three (3) Trading Days
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a legended certificate representing such Securities, deliver or cause
to be delivered to such Purchaser a certificate representing such Securities
that is free from all restrictive and other legends.  The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in
Section 4.1(b).  For so long as any Purchaser owns Securities, the Company will
not effect or publicly announce its intention to effect any exchange,
recapitalization or other transaction that effectively requires or rewards
physical delivery of certificates evidencing the shares of Common Stock.
 
(d)          The Company acknowledges and agrees that a Purchaser may from time
to time pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement secured by the Securities and, if
required under the terms of such agreement, such Purchaser may transfer pledged
or secured Securities to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
the pledgee, secured party or pledgor shall be required in connection
therewith.  Further, no notice shall be required of such pledge.  At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling shareholders
thereunder.
 
4.2           Dilution.  The Company acknowledges that the issuance of the
Securities (including the Underlying Shares) will result in dilution of the
outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions.  The Company further acknowledges that its
obligations under the Transaction Documents, including without limitation its
obligation to issue the Securities (including the Underlying Shares) pursuant to
the Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim that the Company may have against any Purchaser.

 
29

--------------------------------------------------------------------------------

 

4.3           Furnishing of Information.  As long as any Purchaser owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  Upon the request of any Purchaser, the Company shall deliver to
such Purchaser a written certification of a duly authorized officer as to
whether it has complied with the preceding sentence.  As long as any Purchaser
owns Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Purchasers and make publicly available
in accordance with paragraph (c) of Rule 144 such information as is required for
the Purchasers to sell the Securities under Rule 144.  The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request to satisfy the provisions of Rule 144 applicable to the
issuer of securities relating to transactions for the sale of securities
pursuant to Rule 144.
 
4.4           Integration.  The Company shall not, and shall use its reasonable
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
 
4.5           Reservation and Listing of Securities.
 
(a)          The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents, prior
to the Amendment Date, the Available Underlying Shares, and as of the Amendment
Date, in such amount as may be required to fulfill its obligations in full under
the Transaction Documents.
 
(b)          The Company shall, as applicable (i) prepare and timely file with
each Trading Market an additional shares listing application covering all of the
shares of Common Stock issued or issuable under the Transaction Documents,
(ii) use reasonable best efforts to cause such shares of Common Stock to be
approved for listing on each Trading Market as soon as practicable thereafter,
(iii) provide to the Purchasers evidence of such listing, and (iv) use
reasonable best efforts to maintain the listing of such Common Stock on each
such Trading Market or another Eligible Market.
 
(c)          In the case of a breach by the Company of Section 4.5(a), in
addition to the other remedies available to the Purchasers, the Purchasers shall
have the right to require the Company to either: (i) use its reasonable best
efforts to obtain the required shareholder approval necessary to permit the
issuance of such shares of Common Stock as soon as is possible, but in any event
not later than the 60th day after such notice, or (ii) within five (5) Trading
Days after delivery of a written notice, pay cash to such Purchaser, as
liquidated damages and not as a penalty, in an amount equal to the number of
shares of Common Stock not issuable by the Company times 115% of the average
Closing Price over the five (5) Trading Days immediately prior to the date of
such notice or, if greater, the five (5) Trading Days immediately prior to the
date of payment (the “Cash Amount”).  If the exercising or converting Purchaser
elects the first option under the preceding sentence and the Company fails to
obtain the required shareholder approval on or prior to the 60th day after such
notice, then within three (3) Trading Days after such 60th day, the Company
shall pay the Cash Amount to such Purchaser, as liquidated damages and not as a
penalty or as an exclusive remedy hereunder.

 
30

--------------------------------------------------------------------------------

 

4.6           Subsequent Placements.
 
(a)          Without the prior consent of Hale Capital, from the date hereof and
for so long as (x) an aggregate of not less than fifteen percent (15%) of the
Preferred Shares purchased on the Closing Date are outstanding, (y) Warrants to
purchase an aggregate of not less than twenty percent (20%) of the Underlying
Shares issuable pursuant to all Warrants on the Closing Date are outstanding, or
(z) the Purchasers, in the aggregate, own not less than fifteen percent (15%) of
the Common Stock issuable upon exercise of all Warrants on the Closing Date, the
Company will not, directly or indirectly, effect any Subsequent Placement, other
than Permitted Issuances.
 
(b)          If, from the date hereof and for so long as (x) an aggregate of not
less than fifteen percent (15%) of the Preferred Shares purchased on the Closing
Date are outstanding, (y) Warrants to purchase an aggregate of not less than
twenty percent (20%) of the Underlying Shares issuable pursuant to all Warrants
on the Closing Date are outstanding, or (z) the Purchasers, in the aggregate,
own not less than fifteen percent (15%) of the Common Stock issuable upon
exercise of all Warrants on the Closing Date, the Company is permitted to effect
any Subsequent Placement, the Company will not effect such Subsequent Placement
(including, with respect to clause (II) hereof, any Permitted Issuance) unless
the Company shall have (I) first received the consent of Hale Capital in
accordance with Section 4.6(a), and (II) shall have complied with all other
provisions of this Section 4.6:
 
(i)           The Company shall deliver to each Purchaser a written notice (the
“Offer”) of any proposed or intended issuance or sale or exchange of the
securities being offered (the “Offered Securities”) in any Subsequent Placement,
which Offer shall (w) identify and describe the Offered Securities, (x) describe
the price and other terms upon which they are to be issued, sold or exchanged,
and the number or amount of the Offered Securities to be issued, sold or
exchanged, (y) identify the Persons or entities to which or with which the
Offered Securities are to be offered, issued, sold or exchanged and (z) offer to
issue and sell to or exchange with each Purchaser (A) a pro rata portion of the
Offered Securities based on such Purchaser’s pro rata portion of the Preferred
Shares then outstanding (the “Basic Amount”), and (B) with respect to each
Purchaser that elects to purchase its Basic Amount, any additional portion of
the Offered Securities attributable to the Basic Amounts of other Purchasers as
such Purchaser shall indicate it will purchase or acquire should the other
Purchasers subscribe for less than their Basic Amounts (the “Undersubscription
Amount”).
 
(ii)           To accept an Offer, in whole or in part, a Purchaser must deliver
a written notice to the Company prior to the end of the ten Trading Day period
after the Offer, setting forth the portion of the Purchaser’s Basic Amount that
such Purchaser elects to purchase and, if such Purchaser shall elect to purchase
all of its Basic Amount, the Undersubscription Amount, if any, that such
Purchaser elects to purchase (in either case, the “Notice of Acceptance”).  If
the Basic Amounts subscribed for by all Purchasers are less than the total of
all of the Basic Amounts, then each Purchaser who has set forth an
Undersubscription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, that if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the “Available Undersubscription
Amount”), each Purchaser who has subscribed for any Undersubscription Amount
shall be entitled to purchase only that portion of the Available
Undersubscription Amount as the Basic Amount of such Purchaser bears to the
total Basic Amounts of all Purchasers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company’s Board of Directors to the extent
it deems reasonably necessary.

 
31

--------------------------------------------------------------------------------

 

(iii)           The Company shall have 35 Trading Days from the expiration of
the period set forth in Section 4.6(b)(ii) above to issue, sell or exchange all
or any part of such Offered Securities as to which a Notice of Acceptance has
not been given by the Purchasers (the “Refused Securities”), but only to the
offerees described in the Offer and only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring Person or Persons or less favorable to the Company than those
set forth in the Offer.
 
(iv)           In the event the Company shall propose to sell less than all of
the Refused Securities (any such sale to be in the manner and on the terms
specified in Section 4.6(b)(iii) above), then each Purchaser may, at its sole
option and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that the Purchaser
elected to purchase pursuant to Section 4.6(b)(ii) above multiplied by a
fraction, (i) the numerator of which shall be the number or amount of Offered
Securities the Company actually proposes to issue, sell or exchange (including
Offered Securities to be issued or sold to Purchasers pursuant to
Section 4.6(b)(ii) above prior to such reduction) and (ii) the denominator of
which shall be the original amount of the Offered Securities.  In the event that
any Purchaser so elects to reduce the number or amount of Offered Securities
specified in its Notice of Acceptance, the Company may not issue, sell or
exchange more than the reduced number or amount of the Offered Securities unless
and until such securities have again been offered to the Purchasers in
accordance with Section 4.6(b)(i) above.
 
(v)           Upon the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities, the Purchasers shall acquire from the
Company, and the Company shall issue to the Purchasers, the number or amount of
Offered Securities specified in the Notices of Acceptance, as reduced pursuant
to Section 4.6(b)(iv) above if the Purchasers have so elected, upon the terms
and conditions specified in the Offer.  The purchase by the Purchasers of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Purchasers of a purchase agreement relating to
such Offered Securities reasonably satisfactory in form and substance to the
Company the Purchasers and their respective counsel.
 
(vi)           Any Offered Securities not acquired by the Purchasers or other
Persons in accordance with Section 4.6(b)(iii) above may not be issued, sold or
exchanged until they are again offered to the Purchasers under the procedures
specified in this Agreement.

 
32

--------------------------------------------------------------------------------

 

(c)          If at any time while (x) an aggregate of not less than fifteen
percent (15%) of the Preferred Shares purchased on the Closing Date are
outstanding, (y) Warrants to purchase an aggregate of not less than twenty
percent (20%) of the Underlying Shares issuable pursuant to all Warrants on the
Closing Date are outstanding, or (z) the Purchasers, in the aggregate, own not
less than fifteen percent (15%) of the Common Stock issuable upon exercise of
all Warrants on the Closing Date, the Company proposes to directly or indirectly
effect a Subsequent Placement (including any Permitted Issuance), then the
Company shall offer to, upon the consummation of such Subsequent Placement,
repurchase an amount of the Preferred Shares held by the Purchasers, any
Warrants held by the Purchasers and any Common Stock held by the Purchasers, in
each case in such maximum amounts with respect to each Purchaser as elected by
such Purchaser, for an aggregate price (as determined below) equal to the lesser
of (i) the aggregate amount of the Subsequent Placement; provided that with
respect to any Permitted Issuance, such amount shall be limited to twenty-five
percent (25%) of the aggregate amount thereof, and (ii) the aggregate amount
required to repurchase all of the Preferred Shares, all of the Warrants and all
Common Stock elected to be repurchased by the Purchasers, as applicable,
pursuant to this Section 4.6(c).  All Preferred Shares repurchased under this
Section 4.6(c) shall be repurchased at a price equal to one hundred twenty-five
percent (125%) of the then current Stated Value (as defined in the Certificate
of Designations) of the Preferred Shares purchased plus one hundred percent
(100%) of all accrued but unpaid cash dividends thereon as of the date of
repurchase; provided that any Preferred Shares repurchased with the proceeds of
a Permitted Issuance shall be repurchased at a price equal to one hundred
percent (100%) of the then current Stated Value of the Preferred Shares plus one
hundred percent (100%) of all accrued but unpaid cash dividends thereon as of
the date of repurchase.  All Warrants repurchased under this Section 4.6(c)
shall be repurchased at a price per Warrant equal to such Warrant’s Repurchase
Price (as defined in the applicable Warrant) in respect of the portion of such
Warrant being repurchased.  All Common Stock repurchased under this Section
4.6(c) shall be repurchased at a price equal to one hundred twenty-five percent
(125%) of the greater of (X) the applicable Exercise Price(s) (as defined in the
applicable Warrant) paid for such shares of Common Stock, and (Y) the then
current fair market value of such shares of Common Stock; provided that any
Common Stock repurchased with the proceeds of a Permitted Issuance shall be
repurchased at a price equal to one hundred percent (100%) of the greater of
clauses (X) and (Y) in this sentence.
 
(d)          The restrictions contained in this Section 4.6 shall not apply to
issuances of Excluded Stock.
 
4.7           Exercise Procedures.  The form of Exercise Notice included in the
Warrants sets forth the totality of the procedures required by the Purchasers in
order to exercise the Warrants.  No other information or instructions shall be
necessary to enable the Purchasers to exercise the Warrants.  The Company shall
honor exercises of the Warrants, and, prior to the Amendment Date, shall deliver
all Available Underlying Shares, and, as of the Amendment Date, all Underlying
Shares, in each case in accordance with the terms, conditions and time periods
set forth in the Transaction Documents.

 
33

--------------------------------------------------------------------------------

 

4.8           Securities Laws Disclosure; Publicity.  Within two (2) Business
Days following the Closing Date, the Company shall issue a press release
reasonably acceptable to the Purchasers disclosing the transactions contemplated
hereby.  Within two (2) Business Days of the Closing Date, the Company shall
file a Current Report on Form 8-K with the Commission (the “8-K Filing”)
describing the material terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K this Agreement and the forms of the Certificate of Designations and the
Warrants, in the form required by the Exchange Act.  Thereafter, the Company
shall timely file any filings and notices required by the Commission or
applicable law with respect to the transactions contemplated hereby and provide
copies thereof to the Purchasers promptly after filing.  The Company shall, at
least two (2) Trading Days prior to the filing or dissemination of any
disclosure required by this paragraph, provide a copy thereof to the Purchasers
for their review.  The Company and the Purchasers shall consult with each other
in issuing any press releases or otherwise making public statements or filings
and other communications with the Commission or any regulatory agency or Trading
Market with respect to the transactions contemplated hereby, and neither party
shall issue any such press release or otherwise make any such public statement,
filing or other communication without the prior consent of the other, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement,
filing or other communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market (other than the Registration Statement, the 8-K Filing and any exhibits
to filings made in respect of this transaction in accordance with periodic
filing requirements under the Exchange Act, the Proxy Materials to be filed
pursuant to Section 4.21 and any application to list additional shares filed
with the Trading Market), without the prior written consent of such Purchaser,
except to the extent such disclosure (but not any disclosure as to the
controlling Persons thereof) is required by law, Trading Market regulations or
the Commission, in which case the Company shall provide the Purchasers with
prior notice of such disclosure.  If at any time the Purchasers do not have a
designee or observer on the Company’s Board of Directors and any Purchaser has
notified the Company that it does not wish to receive any material nonpublic
information, the Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees and agents not
to, provide any such Purchaser with any material nonpublic information regarding
the Company or any of its Subsidiaries without the express written consent of
such Purchaser.  In the event of a breach of the foregoing covenant by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, a Purchaser shall have the right to require the
Company to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material nonpublic information.  No
Purchaser shall have any liability to the Company, its Subsidiaries, or any of
its or their respective officers, directors, employees, shareholders or agents
for any such disclosure.  In addition, if at any other time, a Purchaser so
requests, the Company will confirm to such Purchaser in writing that the Company
does not believe that such Purchaser, or any employee, officer, director, agent
or representative of such Purchaser, has been provided any material non-public
information relating to the Company by the Company or any Subsidiary, or any of
their respective employees, officers, directors, agents or representatives.  In
the event that the Company is unable to make such confirmation, or any Purchaser
otherwise requests, the Company will make public disclosure of any information
in the possession of such Purchaser which the Company or such Purchaser believes
might constitute material non-public information relating to the Company.  No
Purchaser shall have any liability to the Company, its Subsidiaries, or any of
its or their respective officers, directors, employees, shareholders or agents
for any such disclosure.  Subject to the foregoing, neither the Company nor any
Purchaser shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Purchaser, to make
any press release or other public disclosure with respect to such transactions
(i) in substantial conformity with the 8-K Filing and contemporaneously
therewith and (ii) as is required by applicable law and regulations (provided
that in the case of clause (i) each Purchaser shall be consulted by the Company
in connection with any such press release or other public disclosure prior to
its release).  Each press release disseminated by the Company during the 12
months prior to the Closing Date did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.

 
34

--------------------------------------------------------------------------------

 

4.9           Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Securities hereunder to repay certain existing Indebtedness of the
Company set forth on Schedule 4.9 (which shall be repaid by the Company as
promptly as practicable after the Closing and which shall then be deemed paid
for purposes of this Agreement as of the Closing) and for general working
capital purposes.
 
4.10           Covenants.
 
(a)          At any time while (x) an aggregate of not less than fifteen percent
(15%) of the Preferred Shares purchased on the Closing Date are outstanding, (y)
Warrants to purchase an aggregate of not less than twenty percent (20%) of the
Underlying Shares issuable pursuant to all Warrants on the Closing Date are
outstanding, or (z) the Purchasers, in the aggregate, own not less than fifteen
percent (15%) of the Common Stock issuable upon exercise of all Warrants on the
Closing Date, the Company shall:
 
(i)           (A) other than pursuant to Section 4.19, do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence and its rights and franchises; (B) continue to conduct its business
substantially as now conducted or as otherwise currently contemplated and
permitted under this Agreement; and (C) at all times maintain, preserve and
protect in all material respects all of its assets and properties used or useful
in the conduct of its business, and keep the same in good repair, working order
and condition in all material respects (taking into consideration ordinary wear
and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices;
 
(ii)           keep adequate books and records with respect to its business
activities in which proper entries, reflecting all bona fide financial
transactions, are made in accordance with GAAP;
 
(iii)           at all times maintain, as of the last Trading Day of each fiscal
quarter ending after the date hereof (A) an amount of Cash of not less than 80%
of the amount of Cash projected for such fiscal quarter as set forth on Schedule
4.10(a), and (B) an amount of Net Cash of not less than 80% of the amount of
Cash projected for such fiscal quarter as set forth on Schedule 4.10(a).  For
purposes hereof, “Cash” shall mean all cash and cash equivalents, as shown on
the consolidated balance sheet of the Company prepared in accordance with GAAP
and included in the then most recent SEC Report, and “Net Cash” shall mean Cash
minus Indebtedness (including without limitation Permitted Indebtedness).

 
35

--------------------------------------------------------------------------------

 

(iv)           at all times maintain, at all times during each fiscal quarter
ending after the date hereof, gross revenues, determined in accordance with
GAAP, of not less than 80% of the amount of gross revenues projected for such
fiscal quarter set forth on Schedule 4.10(a);
 
(v)           at all times maintain, as of the last Trading Day of each fiscal
quarter ending after the date hereof, EBITDA, determined in accordance with
GAAP, of not less than 80% of the amount of EBITDA projected for such fiscal
quarter as set forth on Schedule 4.10(a); and
 
(vi)           at all times maintain, as of the last Trading Day of each fiscal
quarter, Working Capital of not less than the amount of Working Capital
projected for such fiscal quarter as set forth on Schedule 4.10(a).
 
(b)          Notwithstanding anything to the contrary, as long as (x) an
aggregate of not less than fifteen percent (15%) of the Preferred Shares
purchased on the Closing Date are outstanding, (y) Warrants to purchase an
aggregate of not less than twenty percent (20%) of the Underlying Shares
issuable pursuant to all Warrants on the Closing Date are outstanding, or (z)
the Purchasers, in the aggregate, own not less than fifteen percent (15%) of the
Common Stock issuable upon exercise of all Warrants on the Closing Date, the
Company shall not, directly or indirectly, and including in each case with
respect to any Subsidiary (as applicable), without the affirmative vote of Hale
Capital:
 
(i)           by operation of law or otherwise, (A) form or acquire any
Subsidiary, (B) amend or restate the Company’s Articles of Incorporation or
other organizational or charter documents (including the Certificate of
Designations) or convert into any other organizational form, other than pursuant
to Section 4.19, (C) liquidate, dissolve or wind up the Company, other than
pursuant to Section 4.19, or (D) other than pursuant to Section 4.19, merge
with, consolidate with, acquire all or substantially all of the assets or
capital stock of, or otherwise combine with or acquire or be acquired by, or
sell all or substantially all of the assets or capital stock to, any Person or
any operating division of any Person;
 
(ii)           other than pursuant to Section 4.19, sell, dispose of, license or
transfer, directly or indirectly, any capital stock or any assets or property
(including without limitation any payment of cash, capital stock and/or other
consideration in connection with any settlement by or judgment against the
Company or any Subsidiary) with a value, individually or in the aggregate
(including all such sales, dispositions, licenses or transfers), equal to or
greater than $100,000, or that are otherwise material to the Company or its
business;
 
(iii)           undergo any Fundamental Transaction, other than pursuant to
clauses (i), (ii) or (vi) of the definition thereof if and only if the Company
does not solicit, participate (other than as required by applicable law),
consent to, enter into or fail to reasonably resist or prevent any action
contemplated by the applicable clause;

 
36

--------------------------------------------------------------------------------

 

(iv)           (A) authorize the creation or issuance or issue of any capital
stock other than Permitted Issuances or issuances of Excluded Stock in
accordance with the definitions thereof and subject to the conditions of this
Agreement or pursuant to Sections 4.6, 4.19 or 4.21 subject to the conditions
contained therein, (B) reclassify any capital stock, or (C) directly or
indirectly, redeem, purchase or otherwise acquire any capital stock or set aside
any monies for such a redemption, purchase or other acquisition of its capital
stock; provided that the Company may (v) issue capital stock in respect of the
Preferred Shares if specifically permitted pursuant to the Certificate of
Designations and in all events in accordance with the terms thereof and of
Section 4.6, (x) directly or indirectly, redeem, purchase or otherwise acquire
Securities if specifically permitted pursuant to the Certificate of Designations
or Section 4.6 and in all events in accordance with the terms of the Certificate
of Designations and of Section 4.6, or if allowed pursuant to Section 4.22 of
this Agreement and in all events in accordance with the terms thereof, (y)
repurchase the capital stock of former employees, officers, directors or
consultants pursuant to any plan, agreement or arrangement described in Schedule
3.1(g) in accordance with its terms on the date hereof, or (z) comply with any
cashless exercise rights of the Warrants;
 
(v)           set aside, declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares or other interests in the Company, other than
distributions (v) in respect of the Preferred Shares if specifically permitted
pursuant to the Certificate of Designations and in all events in accordance with
the terms thereof and of Section 4.6, (w) to directly or indirectly, redeem,
purchase or otherwise acquire Securities if specifically permitted pursuant to
the Certificate of Designations or Section 4.6 and in all events in accordance
with the terms of the Certificate of Designations and of Section 4.6, or if
allowed pursuant to Section 4.22 of this Agreement and in all events in
accordance with the terms thereof, (x) of Common Stock upon the conversion of
any Convertible Securities or Options outstanding as of the date hereof and set
forth in Schedule 3.1(g), pursuant to the terms of such Convertible Securities
or Options, as applicable, as of the date hereof, (y) of Common Stock as a
dividend on the Common Stock distributed pro rata to the holders thereof, and
(z) of assets to repurchase the capital stock of former employees, officers,
directors or consultants pursuant to any plan, agreement or arrangement
described in Schedule 3.1(g) in accordance with its terms on the date hereof;
 
(vi)           accelerate any payments which are not currently due under any
maintenance, license or any other agreement or contract with any customer or
supplier, other than in the ordinary course of business and consistent with past
practice between the Company and the applicable customer or supplier;
 
(vii)           create, incur, assume or suffer to exist any Indebtedness of any
kind, other than (A) pursuant to the Senior Facility, and (B) trade payables
incurred in the ordinary course of business consistent with past practice, in
the case of clause (A) in no event to exceed $4,500,000 at all times after the
Closing (clauses (A) and (B) collectively, “Permitted Indebtedness”);

 
37

--------------------------------------------------------------------------------

 

(viii)         create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than: (A) Liens incurred by the Company, pursuant to Permitted Indebtedness;
(B) carriers’, warehousemen’s, materialmen’s and mechanics’ Liens arising by
operation of law or that are not material in amount and Liens arising from
taxes, assessments, charges or claims that are not yet due or that remain
payable without penalty; (C) Liens on real property that do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company; (D) Liens incurred
or deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, and
mechanic’s Liens, carrier’s Liens and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, performance
and return of money bonds and other similar obligations, incurred in the
ordinary course of business, whether pursuant to statutory requirements, common
law or contractual arrangements; (E) Liens upon any equipment acquired or held
by the Company or any of its Subsidiaries to secure the purchase price of such
equipment incurred solely for the purpose of financing the acquisition of such
equipment, so long as such Lien extends only to the equipment financed, and any
accessions, replacements, substitutions and proceeds (including insurance
proceeds) thereof or thereto; and (F) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of customs duties in
connection with the importation of goods (clauses (A) through (F) collectively,
“Permitted Liens”);
 
(ix)           make directly or indirectly any payment in respect or on account
of any Indebtedness, other than Permitted Indebtedness;
 
(x)           notwithstanding anything to the contrary contained in this
Agreement (A) seek to amend or modify, or request any waiver of, any provision
of the Senior Facility, or (B) request to draw any funds under the Senior
Facility such that the aggregate amount owed by the Company under the Senior
Facility at any given time would be in excess of $4,500,000;
 
(xi)           approve or adopt stock option plan or similar employee incentive
plan other than any plan described in Schedule 3.1(g) or as approved by the
Company’s Board of Directors, in all cases in an aggregate amount not to exceed
three percent (3%) of the outstanding Common Stock on a fully-diluted basis in
any 12-month period and other than the Management Pool;
 
(xii)           increase or decrease, or authorize the increase or decrease, of
the number of members of the Company’s Board of Directors or any committee
thereof, other than pursuant to Section 9(c) of the Certificate of Designations;
 
(xiii)          (A) appoint, hire, suspend or terminate the employment, or (B)
materially modify the compensation (including with respect to salary, bonus,
incentives or severance), other than in the case of this clause (B) pursuant to
employment arrangements existing as of the date of this Agreement and set forth
on Schedule 3.1(m)(i), of any executive officer; or

 
38

--------------------------------------------------------------------------------

 

(xiv)         enter into any agreement to do any of the foregoing or cause or
permit any Subsidiary of the Corporation directly or indirectly to take any
actions described in clauses (i) through (xiii) above.
 
4.11           Repurchase of Securities.  Each of the parties hereto agrees that
all repurchases of Securities by the Company pursuant to Section 4.6 hereof will
be paid, with respect to the Preferred Shares, pro rata to the holders thereof
based upon the number of Preferred Shares being purchased from each of such
holders and, with respect to the Warrants, pro rata to the holders thereof based
upon the number of Underlying Shares subject to the Warrants being repurchased
from each of such holders, and with respect to Common Stock, pro rata to the
holders thereof based upon the number of shares of Common Stock being
repurchased from each of such holders.
 
4.12           No Impairment.  At all times after the date hereof, the Company
will not take or permit any action, or cause or permit any Subsidiary to take or
permit any action that impairs or adversely affects the rights of the Purchasers
under any Transaction Document.
 
4.13           [Intentionally Omitted.]
 
4.14           Indemnification.  If any Purchaser or any of its Affiliates or
any officer, director, partner, controlling person, employee or agent of a
Purchaser or any of its Affiliates (a “Related Person”) becomes involved in any
capacity in any Proceeding brought by or against any Person in connection with
or as a result of the transactions contemplated by the Transaction Documents,
the Company will indemnify and hold harmless such Purchaser or Related Person
for its reasonable legal and other expenses (including the reasonable costs of
any investigation, preparation and travel) and for any Losses incurred in
connection therewith, as such expenses or Losses are incurred, excluding only
Losses that result directly from such Purchaser’s or Related Person’s gross
negligence or willful misconduct.  In addition, the Company shall indemnify and
hold harmless each Purchaser and Related Person from and against any and all
Losses, as incurred, arising out of or relating to any misrepresentation or
breach by the Company or any Subsidiary of any of the representations,
warranties or covenants made by the Company or any Subsidiary in this Agreement
or any other Transaction Document, or any allegation by a third party that, if
true, would constitute such a breach or misrepresentation.  The conduct of any
Proceedings for which indemnification is available under this paragraph shall be
governed by Section 6.6(c) below.  The indemnification obligations of the
Company under this paragraph shall be in addition to any liability that the
Company or any Subsidiary may otherwise have and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
the Purchasers and any such Related Persons.  If the Company or any Subsidiary
breaches its obligations under any Transaction Document, then, in addition to
any other liabilities the Company may have under any Transaction Document or
applicable law, the Company shall pay or reimburse the Purchasers on demand for
all costs of collection and enforcement (including reasonable attorneys fees and
expenses).  Without limiting the generality of the foregoing, the Company
specifically agrees to reimburse the Purchasers on demand for all costs of
enforcing the indemnification obligations in this paragraph.

 
39

--------------------------------------------------------------------------------

 

4.15           Shareholders Rights Plan.  No claim will be made or enforced by
the Company or any other Person that any Purchaser is an “Acquiring Person” or
any similar term under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and the Purchasers.
 
4.16           Delivery of Certificates.  In addition to any other rights
available to a Purchaser, if the Company fails to deliver or cause to be
delivered to such Purchaser a certificate representing Common Stock on the date
on which delivery of such certificate is required by any Transaction Document,
and if after such date such Purchaser purchases (in an open market transaction
or otherwise) Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares that the Purchaser anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three Trading Days after
such Purchaser’s request and in such Purchaser’s discretion, either (i) pay cash
to such Purchaser in an amount equal to such Purchaser’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to such Purchaser a certificate or
certificates representing such Common Stock and pay cash to such Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Common Stock, times (B) the Closing Price on the
date of the event giving rise to the Company’s obligation to deliver such
certificate.
 
4.17           Access.  In addition to any other rights provided by law or set
forth herein, from and after the date of this Agreement and for so long as any
Preferred Shares remain outstanding, the Company shall, and shall cause each of
the Subsidiaries, to give each Purchaser and its representatives, at the request
of the Purchasers, access during reasonable business hours to (a) all
properties, assets, books, contracts, commitments, reports and records relating
to the Company and the Subsidiaries, and (b) the management, accountants,
lenders, customers and suppliers of the Company and the Subsidiaries; provided,
however, that the Company shall not be required to provide such Purchaser access
to any information or Persons if the Company reasonably determines that access
to such information or Persons (x) would adversely affect the attorney-client
privilege between the Company and its counsel and cannot be provided to the
Purchasers in a manner that would avoid the adverse affect on the
attorney-client privilege between the Company and its counsel, (y) would result
in the disclosure of trade secrets, material nonpublic information or other
confidential or proprietary information and cannot be provided to the Purchasers
in a manner that would avoid the disclosure of trade secrets, material nonpublic
information or other confidential or proprietary information, or (z) would
violate the requirements of any Governmental Authority, applicable law or
regulation with respect to the confidentiality of information or security
clearances and cannot be provided to the Purchasers in a manner that would not
violate any such requirements, law or regulation; provided further that the
Company shall be required to provide such Purchaser with access to the
information contemplated in clause (y) if the Purchaser signs a customary
confidentiality agreement with the Company with respect to such information.

 
40

--------------------------------------------------------------------------------

 

4.18           Amendments to Transaction Documents.  So long as (x) an aggregate
of not less than fifteen percent (15%) of the Preferred Shares purchased on the
Closing Date are outstanding, (y) Warrants to purchase an aggregate of not less
than twenty percent (20%) of the Underlying Shares issuable pursuant to all
Warrants on the Closing Date are outstanding, or (z) the Purchasers, in the
aggregate, own not less than fifteen percent (15%) of the Common Stock issuable
upon exercise of all Warrants on the Closing Date, the Company shall not, and
shall not permit any of its Subsidiaries to, enter into or become or remain
subject to any agreement or instrument, except for the Transaction Documents,
that would prohibit or require the consent of any Person to any amendment,
modification or supplement to any of the Transaction Documents.
 
4.19           Amended Certificate.  Promptly after attaining approval of the
Proposal in accordance with Section 4.21, but in no event later than two (2)
Business Days thereafter (the “Amendment Date”), the Company shall file amended
and restated articles of incorporation and/or such other applicable merger,
organizational or charter documents (the “Amended Certificate”), in a form
reasonably satisfactory to Purchasers, which shall provide for among other
things (i) an increase in the number of shares of Common Stock so as to allow
for the full issuance of the Underlying Shares, (ii) reincorporation of the
Company under the laws of the State of Delaware or Nevada, (as determined in the
discretion of Hale Capital), (iii) the approval of certain rights granted to the
holders of the Preferred Shares pursuant to Section 8(a) of the Certificate of
Designations, and (iv) the amendment of Section 9(b)(ii) of the Certificate of
Designations so that the text of such section is identical to the text set forth
in Section 4.10(b)(ii) of this Agreement.
 
4.20           Stock Split.  Promptly after attaining approval of the Proposal
in accordance with Section 4.21, the Company shall cause a reverse stock split
of the Common Stock on terms reasonably acceptable to the Purchasers, subject
only to the shareholder approval required by the Amended Certificate, as may be
amended from time to time, the by-laws or any other applicable state laws.
 
4.21           Shareholder Approval.
 
(a)          The Company shall seek, and use its reasonable best efforts to
obtain as soon as possible, but in no event later than 105 days following the
date hereof, or 195 days in the event the Proxy Materials shall be reviewed by
the Commission (the “Shareholder Approval Date”), shareholder approval of the
Amended Certificate, including with respect to the issuance of the Underlying
Shares, the reincorporation of the Company and the approval of certain rights of
the holders of Preferred Shares, pursuant to Section 4.19, in accordance with
the organizational documents of the Company and all applicable laws (the
“Proposal”).
 
(b)          As soon as practicable following the date of this Agreement, but in
no event later than 60 days following the date of this Agreement, the Company
shall prepare and file with the Commission preliminary Proxy Materials in
connection with the special meeting of the shareholders of the Company (the
“Meeting”) seeking approval of the Proposal.  The Company shall use its
reasonable best efforts to cause such preliminary Proxy Materials to reach the
“no further comment” stage as soon as possible (the “Clearance Date”) and to
hold the Meeting as soon as possible following the Clearance Date and in no
event later than 60 days following the Clearance Date.

 
41

--------------------------------------------------------------------------------

 

(c)          The Company’s Board of Directors shall recommend approval of the
Proposal by the Company’s shareholders, provided that such recommendation shall
not as a result of events occurring after the date hereof, in the sole
determination of the Company’s Board of Directors, constitute a breach of a
directors’ fiduciary duties to the Company or its shareholders.  The Company
shall provide the Purchasers an opportunity to review and comment on the Proxy
Materials by providing copies of such Proxy Materials and any revised version
thereof to the Purchasers at least three (3) days prior to its filing with the
Commission.  The Company shall provide the Purchasers excerpts of all
correspondence from or to the Commission or its staff concerning the Proposal
promptly after the same is sent or received by the Company and summaries of any
comments of the Commission’s staff concerning the Proposal which the Company
receives orally promptly after receiving such oral comments.  The Company
shall (i) furnish to the Purchasers and their legal counsel a copy of the
definitive Proxy Materials and any amendments or supplements thereto promptly
after the same are first mailed to shareholders or filed with the Commission,
(ii) inform the Purchasers of the progress of solicitation of proxies for the
Meeting, and (iii) inform the Purchasers of any adjournment of the Meeting and
report the result of the vote of shareholders of the Company on the proposal at
the conclusion of the Meeting.
 
(d)          If for any reason the Proposal is not approved at the Meeting, the
Company shall take such additional actions as are necessary to hold an
additional special meeting of its shareholders to consider the Proposal and in
conjunction therewith shall hire a nationally recognized proxy solicitation
firm, selected by Hale Capital which is reasonably acceptable to the Company, to
assist the Company in obtaining the necessary shareholder votes to approve the
Proposal.
 
(e)          The Company shall bear all costs and expenses of the preparation,
mailing and filing of the Proxy Materials.
 
4.22           Certain Rights of the Company.  If at any time a Purchaser and/or
any transferee(s) of that Purchaser realizes cash proceeds with respect to the
Preferred Shares, Warrants and Common Stock received upon exercise of the
Warrants (for purposes of clarity, including pursuant to any dividends,
redemptions or other payments made thereto in respect of the Preferred Shares)
held by that Purchaser and/or any such transferee(s), in the aggregate equal to
or in excess of (x) the Aggregate Purchase Price paid by that Purchaser as set
forth on Schedule A, plus (y) two hundred percent (200%) of such Aggregate
Purchase Price, then the Company shall have the option to repurchase all
outstanding Preferred Shares held by that Purchaser and/or any such
transferee(s) for no additional consideration by the Company.  Each Purchaser
shall be required to provide the Company and, if applicable, such transferee(s),
with written notice of the occurrence of the foregoing with respect to such
Purchaser within five (5) Business Days of such occurrence and the Company shall
have the option to exercise the foregoing right by providing written notice to
such Purchaser and/or, if applicable, such transferee(s) within 30 days of its
receipt of such Purchaser’s written notice; provided that the Company may
provide notice to such Purchaser and/or, if applicable, such transferee(s) once
such Purchaser and/or, if applicable, such transferee(s) have realized cash
proceeds as set forth in clauses (x) and (y) above.

 
42

--------------------------------------------------------------------------------

 

ARTICLE V.
CONDITIONS
 
5.1           Conditions Precedent to the Obligations of the Purchasers.  The
obligation of each Purchaser to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Purchaser, at or before the Closing, of each
of the following conditions:
 
(a)          Representations and Warranties.  The representations and warranties
of the Company and each other Purchaser contained herein shall be true and
correct in all material respects (except to the extent such representations and
warranties are qualified as to materiality, in which case such representations
and warranties shall be true and correct in all respects) as of the date when
made and as of the Closing as though made on and as of such time;
 
(b)          Performance.  The Company and each other Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing;
 
(c)          No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)          Adverse Changes.  Since the date of execution of this Agreement, no
event or series of events shall have occurred that has had or reasonably could
be expected to have or result in, individually or in the aggregate, a Material
Adverse Effect;
 
(e)          No Suspensions of Trading in Common Stock; Listing.  Trading in the
Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on an Eligible
Market;
 
(f)          Due Diligence.  The Purchasers shall have satisfactorily completed
their due diligence in their sole discretion;
 
(g)          Legal Opinions.  The Purchasers shall have received the opinion of
Company’s legal counsel, in the form attached hereto as Exhibit G, with such
changes as may be approved by the Purchasers;
 
(h)          Secretary of State Certificates.  The Purchasers shall have
received Certificates, as of a recent date, of the Secretary of State of the
States of Wyoming, Nevada and Maryland and each other jurisdiction where a
Subsidiary is organized showing the Company and each Subsidiary (other than the
Non-Active Subsidiary), as applicable, to be validly existing in their
respective jurisdictions of organization and in good standing;

 
43

--------------------------------------------------------------------------------

 

(i)          Officer’s Certificates of Company and the Subsidiaries.  The
Purchasers shall have received a certificate signed by an authorized officer of
each of the Company and the Subsidiaries (other than the Non-Active Subsidiary)
dated as of the Closing Date certifying that (i) attached thereto are true and
complete copies of all organizational documents thereof, together with any and
all amendments thereto, and that the same are in full force and effect, and
(ii) with respect to the Company, attached thereto are true and complete copies
of resolutions adopted by the Company’s Board of Directors, authorizing the
execution, delivery and performance by the Company of the Transaction Documents
to which it is a party, and that the same are in full force and effect;
 
(j)          Closing Certifications of the Company.  The Purchasers shall have
received a certificate signed by an authorized officer of the Company certifying
that, as of the Closing Date, (i) each of the conditions set forth in this
Section 5.1 has been satisfied (except to the extent waived in writing by the
Purchasers) and (ii) no Event of Default (as defined in the Certificate of
Designations), or event which, with the giving of notice or the passing of time,
would constitute an Event of Default, exists as of such date;
 
(k)          Preferred Stock Exchange Agreement.  The Preferred Stock Exchange
Agreement attached as Exhibit E hereto, duly executed by the Company and each of
the Persons holding Series A Preferred Stock of the Company listed on the
signature pages thereto and delivered to the Purchasers on the date of this
Agreement, shall remain in full force and effect, and the consummation of the
exchange of the Series A Preferred Stock by such Persons contemplated thereby
shall occur at the Closing;
 
(l)          Preferred Stock Redemption Agreement.  The Preferred Stock
Redemption Agreement attached as Exhibit F hereto, duly executed by the Company
and each of the Persons holding Series A Preferred Stock of the Company listed
on the signature pages thereto and delivered to the Purchasers on the date of
this Agreement, shall remain in full force and effect, and the consummation of
the redemption of the Series A Preferred Stock by such Persons contemplated
thereby shall occur immediately following the Closing;
 
(m)          Shareholder Agreement.  The Shareholder Agreement attached as
Exhibit I hereto, duly executed by the Company and each of the Persons listed on
Schedule I attached thereto and delivered to the Purchasers on the date of this
Agreement, shall remain in full force and effect;
 
(n)          Other Documents.  All other Transaction Documents, opinions,
certificates and other instruments and all proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Purchasers.  The Purchasers shall have received copies
of all other documents, opinions, certificates and instruments required to be
delivered at the Closing pursuant to Section 2.2(a) hereof and all other
documents, opinions, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement and the other
Transaction Documents in form and substance satisfactory to the Purchasers;
 
(o)          Financial Tests.  The Company shall have achieved the financial
tests set forth on Schedule 4.10(a); and
 
(p)          Financial Plan.  The Company and Hale Capital shall have agreed
upon a two (2)-year financial plan for the Company.

 
44

--------------------------------------------------------------------------------

 

5.2           Conditions Precedent to the Obligations of the Company.  The
obligation of the Company to sell Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
 
(a)          Representations and Warranties.  The representations and warranties
of the Purchasers contained herein shall be true and correct in all material
respects (except to the extent such representations and warranties are qualified
as to materiality, in which case such representations and warranties shall be
true and correct in all respects) as of the date when made and as of the Closing
as though made on and as of such date;
 
(b)          Performance.  The Purchasers shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing;
 
(c)          No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or Governmental Authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents; and
 
(d)          Other Documents.  The Company shall have received copies of all
other documents, opinions, certificates and instruments required to be delivered
at the Closing pursuant to Section 2.2(b) hereof and all other documents,
opinions, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement and the other
Transaction Documents in form and substance satisfactory to the Company.
 
ARTICLE VI.
REGISTRATION RIGHTS
 
6.1           Demand Registration.
 
(a)          If at any time the Company shall receive a Registration Request,
then the Company shall, within 10 days of the receipt thereof, give written
notice of such request to all holders of Registrable Securities and, subject to
the limitations of Section 6.1(b), shall use its reasonable best efforts to
prepare and file a Registration Statement under the Securities Act with respect
to all Registrable Securities which the applicable holders thereof request to be
registered within 10 days of the mailing of such notice by the Company, in
accordance with Section 6.3 (as expeditiously as practicable) in any event not
later than the Filing Date, and use its reasonable best efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event not later than
the Required Effectiveness Date.

 
45

--------------------------------------------------------------------------------

 

(b)          If the applicable holders thereof intend to distribute the
Registrable Securities covered by their request by means of an underwriting
(whether it is on a firm commitment or best efforts (i.e., registered direct)
basis), they shall so advise the Company as a part of their request made
pursuant to this Section 6.1 and the Company shall include such information in
the written notice referred to in Section 6.1(a).  In such event, the right of
any such holder to include such holder’s Registrable Securities in such
registration shall be conditioned upon such holder’s participation in such
underwriting and the inclusion of such holder’s Registrable Securities in the
underwriting (unless otherwise mutually agreed by a majority in interest of the
holders participating in the underwriting and such holder) to the extent
provided herein.  A majority in interest of the holders of Registrable
Securities participating in the underwriting, in consultation with the Company,
shall select the managing underwriter or underwriters in such underwriting.  All
holders proposing to distribute Registrable Securities through such underwriting
shall (together with the Company) enter into an underwriting agreement in
customary form with the underwriter or underwriters so selected for such
underwriting by a majority in interest of such holders; provided, however, that
no holder (or any of their assignees) shall be required to make any
representations, warranties or indemnities except as they relate to such
holder’s ownership of shares and authority to enter into the underwriting
agreement and to such holder’s intended method of distribution, and the
liability of such holder shall be limited to an amount equal to the net proceeds
from the offering received by such holder.  Notwithstanding any other provision
of this Section 6.1, if the underwriter advises a holder that marketing factors
require a limitation of the number of shares to be underwritten, then the holder
shall so advise the Company and the Company shall so advise all holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated as follows: (i) first, among the Purchasers that
have elected to participate in such underwritten offering, in proportion (as
nearly as practicable) to the aggregate amount of Registrable Securities held by
all such Purchasers, until such Purchasers have included in the underwriting all
shares requested by such Purchasers to be included, (ii) then, among other
holders of Registrable Securities that have elected to participate in such
underwritten offering, in proportion (as nearly as practicable) to the aggregate
amount of Registrable Securities held by all such holders, until such holders
have included in the underwriting all shares requested by such holders to be
included, and (iii) thereafter, among all other holders of Common Stock, if any,
that have the right and have elected to participate in such underwritten
offering, in proportion (as nearly as practicable) to the amount of shares of
Common Stock owned by such holders.  Without the consent of a majority in
interest of the holders of Registrable Securities participating in a
registration referred to in Section 6.1(a), no securities other than Registrable
Securities shall be covered by such registration if the inclusion of such other
securities would result in a reduction of the number of Registrable Securities
covered by such registration or included in any underwriting or if, in the
opinion of the managing underwriter, the inclusion of such other securities
would adversely impact the marketing of such offering.  Notwithstanding anything
contained herein, in the event the Commission or applicable federal securities
laws and regulations prohibit the Company from including all Registrable
Securities requested by the holders thereof to be registered in any Registration
Statement, then the Company shall be obligated to include in such Registration
Statement only such limited portion of the Registrable Securities as is the
maximum amount permitted by the Commission or such federal securities laws and
regulations.
 
(c)          The Company shall be obligated to effect only four (4)
registrations pursuant to Registration Requests under this Section 6.1 (an
offering which is not consummated shall not be counted for this purpose).

 
46

--------------------------------------------------------------------------------

 

6.2           Piggyback Registration.
 
(a)          If (but without any obligation to do so) the Company proposes to
register (including for this purpose a registration effected by the Company for
shareholders other than the holders of Registrable Securities) any of its Common
Stock under the Securities Act in connection with the public offering of such
securities solely for cash (other than a registration on Form S-8 (or similar or
successor form) relating solely to the sale of securities to participants in a
Company stock plan or to other compensatory arrangements to the extent
includable on Form S-8 (or similar or successor form), or a registration on Form
S-4 (or similar or successor form)), the Company shall, at such time, promptly
give each holder of Registrable Securities written notice of such
registration.  Upon the written request of any holder of Registrable Securities
received by the Company within 10 Trading Days after mailing of such notice by
the Company in accordance with this Agreement, the Company shall use its
reasonable best efforts to cause to be filed a Registration Statement including
the maximum amount of Registrable Securities that each such holder
(collectively, the “Electing Holders”) has so requested to be registered and
which is permitted to be registered by the Commission or applicable federal
securities laws and regulations, and use its reasonable best efforts to cause
such Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof.  If such registration involves an
underwritten offering to the public, all Electing Holders must sell their
Registrable Securities to the underwriters selected by the Company on the same
terms and conditions as apply to the Company or other selling shareholders.  If,
at any time after giving notice of the Company’s intention to register any
securities pursuant to this Section 6.2 and prior to the effective date of the
Registration Statement filed in connection with such registration, the Company
shall determine for any reason not to register such securities, the Company
shall give written notice to all holders of Registrable Securities and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from any obligation of
the Company to pay the Registration Expenses in connection therewith), without
prejudice, however, to the rights of holders of Registrable Securities under
Section 6.1.  The Company shall have no obligation under this Section 6.2 to
make any offering of its securities, or to complete an offering of its
securities that it proposes to make.
 
(b)          If such registration involves an underwritten offering to the
public, if the managing underwriter of the underwritten offering shall inform
the Company by letter of the underwriter’s opinion that the number of
Registrable Securities requested to be included in such registration would, in
its opinion, materially adversely affect such offering, including the price at
which such securities can be sold, and the Company has so advised the Electing
Holders in writing, then the Company shall include in such registration, to the
extent of the number that the Company is so advised can be sold in (or during
the time of) such offering, (i) first, all securities proposed by the Company to
be sold for its own account, then (ii) to the extent that the number of shares
of Common Stock proposed to be sold by the Company or the other holders of
Registrable Securities pursuant to Section 6.2(a) is less than the number of
shares of Common Stock that the Company has been advised can be sold in such
offering without having the material adverse effect referred to above, such
Registrable Securities requested by Electing Holders who are Purchasers to be
included in such registration, allocated pro rata among such Electing Holders as
nearly as practicable to the respective amounts of Registrable Securities
requested to be included in such registration, shall first be included (and in
no event shall the amount of Registrable Securities of the selling Purchasers
included in the offering be reduced below thirty percent (30%) of the total
amount of securities included in such offering, then (iii) such other securities
covered by other registration rights, allocated pro rata among the holders of
such other rights in proportion, as nearly as practicable, to the respective
amounts of such securities requested to be included in such registration.  All
other shareholders of the Company shall be excluded from the proposed offering
before any Electing Holder is required to reduce his, hers or its shares being
offered under the registration statement.

 
47

--------------------------------------------------------------------------------

 

6.3           Demand Registration Procedures.  In connection with the Company’s
registration obligations hereunder with respect to a Registration Statement
pursuant to Section 6.1, the Company shall:
 
(a)          Not less than three (3) Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), the Company shall furnish to each holder of
Registable Securities and its counsel copies of all such documents proposed to
be filed, which documents (other than those incorporated or deemed to be
incorporated by reference) will be subject to the review of such holders and
their counsel.  The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which holders holding a
majority of the Registrable Securities shall reasonably object.
 
(b)          (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities
until all of the Registrable Securities registered thereunder have been sold,
and prepare and file with the Commission such additional Registration Statements
in order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible, to
any comments received from the Commission with respect to any Registration
Statement or any amendment thereto and as promptly as reasonably possible
provide the holders of Registrable Securities and their counsel true and
complete copies of all correspondence from and to the Commission relating to a
Registration Statement, but, if any holder has not signed a confidentiality
agreement with the Company, not any correspondence which would result in the
disclosure to such holder of material nonpublic information concerning the
Company; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance with the intended methods of disposition by the holders
thereof set forth in the applicable Registration Statement as so amended or in
such Prospectus as so supplemented.

 
48

--------------------------------------------------------------------------------

 

(c)          Notify the holders of Registrable Securities to be sold pursuant to
any Registration Statement and their counsel as promptly as reasonably possible,
and (if requested by any such Person) confirm such notice in writing no later
than one (1) Trading Day thereafter, of any of the following events:  (i) the
Commission notifies the Company whether there will be a “review” of any
Registration Statement; (ii) the Commission comments in writing on any
Registration Statement (in which case the Company shall deliver to each holder
of Registrable Securities a copy of such comments and of all written responses
thereto, but, if any holder has not signed a confidentiality agreement with the
Company, no information which the Company reasonably believes would constitute
material nonpublic information concerning the Company ); (iii) any Registration
Statement or any post-effective amendment is declared effective; (iv) the
Commission or any other federal or state Governmental Authority requests any
amendment or supplement to any Registration Statement or Prospectus or requests
additional information related thereto; (v) the Commission issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included or
incorporated by reference in any Registration Statement become ineligible for
inclusion or incorporation therein or any statement made in any Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to a Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(d)          Use its reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
 
(e)          Furnish to each holder of Registrable Securities and its counsel,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto, including financial statements and schedules, all
documents incorporated or deemed to be incorporated therein by reference, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.
 
(f)          Promptly deliver to each holder of Registrable Securities and its
counsel, without charge, as many copies of the Prospectus or Prospectuses
(including each form of prospectus) and each amendment or supplement thereto as
such Persons may reasonably request.  The Company hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
holders of Registrable Securities in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.
 
(g)          (i) In the time and manner required by each Trading Market, if
applicable, prepare and file with such Trading Market an additional shares
listing application covering all of the Registrable Securities; (ii) use its
reasonable best efforts to cause such Registrable Securities to be approved for
listing on each Trading Market, as applicable, as soon as reasonably practicable
thereafter; (iii) provide to the Holder evidence of such listing; and (iv) use
its reasonable best efforts to maintain the listing of such Registrable
Securities on each such Trading Market or another Eligible Market.

 
49

--------------------------------------------------------------------------------

 

(h)          Prior to any public offering of Registrable Securities pursuant to
any Registration Statement, use its reasonable best efforts to register or
qualify or cooperate with the selling holders of Registrable Securities and
their counsel in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any such holder requests in writing, to keep each
such registration or qualification (or exemption therefrom) effective until all
of the Registrable Securities registered or qualified thereunder have been sold
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement.
 
(i)          Subject to Section 4.17, cooperate with the holders of Registrable
Securities to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free, to the extent
permitted by this Agreement, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such holders may request.
 
(j)          Upon the occurrence of any event described in Section 6.3(c)(vii),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the affected Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the affected Registration Statement nor
such Prospectus will contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(k)          Cooperate with any due diligence investigation undertaken by the
holders of Registrable Securities in connection with the sale of Registrable
Securities pursuant to a Registration Statement, including without limitation by
making available any documents and information.
 
(l)          If holders of a majority of the Registrable Securities being
offered pursuant to a Registration Statement select underwriters (whether on a
firm commitment or best efforts basis) for the offering, the Company shall enter
into and perform its obligations under an underwriting (or similar) agreement,
in usual and customary form, including, without limitation, by providing
customary legal opinions, comfort letters and indemnification and contribution
obligations.
 
(m)          In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering.
 
(n)          Comply with all applicable rules and regulations of the Commission.

 
50

--------------------------------------------------------------------------------

 

(o)          The Company shall not be required to deliver any document pursuant
to any provision of this Section 6.3 to any holder of Registrable Securities
that is not selling Registrable Securities under the applicable Registration
Statement.
 
(p)          The Company shall not identify any holder of Registrable Securities
as an underwriter in any public disclosure or filing with the Commission or any
Trading Market without the prior written consent of such holder.  If the Company
is required by law to identify any such holder as an underwriter in any public
disclosure or filing with the Commission or any Trading Market, it must notify
such holder in writing in advance and such holder shall have the option, in its
sole discretion, to consent to such identification as an underwriter or to elect
to have its Registrable Securities be removed from such Registration
Statement.  If any holder of Registrable Securities does not make such election
within five (5) Business Days of such holder’s receipt of such Notice, such
holder shall be deemed to have elected to have its Registrable Securities be
deemed to be removed from such Registration Statement.
 
6.4           Piggyback Registration Procedures.  In connection with the
Company’s registration obligations hereunder with respect to a Registration
Statement pursuant to Section 6.2, the Company shall:
 
(a)          Not less than three (3) Trading Days prior to the filing of each
Registration Statement or any related Prospectus or any amendment or supplement
thereto, (i) furnish to the Electing Holders and their counsel copies of all
such documents proposed to be filed, and (ii) cause the Company’s officers and
directors, counsel and independent certified public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of respective
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act.
 
(b)          (i) Cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424; (ii) as promptly as reasonably possible provide the
Electing Holders and their counsel true and complete copies of all
correspondence from and to the Commission relating to a Registration Statement;
and (iii) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the offering.
 
(c)          Notify the Electing Holders and their counsel as promptly as
reasonably possible, and (if requested by any such person) confirm such notice
in writing no later than one (1) Trading Day thereafter, of any of the following
events: (i) the Commission notifies the Company whether there will be a “review”
of any Registration Statement; (ii) the Commission comments in writing on any
Registration Statement (in which case the Company shall deliver to each Electing
Holder a copy of such comments and of all written responses thereto); (iii) any
Registration Statement or any post-effective amendment is declared effective;
(iv) the Commission or any other Governmental Authority requests any amendment
or supplement to a Registration Statement or related Prospectus or requests
additional information related thereto; (v) the Commission issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included in any
Piggy-Back Registration Statement become ineligible for inclusion therein or any
statement made in any Piggy-Back Registration Statement or related Prospectus or
any document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to a Registration Statement,
related Prospectus or other document is required so that it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 
51

--------------------------------------------------------------------------------

 
(d)          Furnish to each Electing Holder and its counsel, without charge at
least one (1) conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such person (excluding those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.
 
(e)          Promptly deliver to each Electing Holder and its counsel, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) related to the Registration Statement and each amendment or
supplement thereto as such persons may reasonably request.  The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Electing Holders in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.
 
(f)          Cooperate with the Electing Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement which
certificates shall be free, to the extent permitted by this Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Electing Holders may
request.
 
(g)          Comply with all applicable rules and regulations of the Commission.
 
(h)          Upon the occurrence of any event described in Section 6.4(c)(vii),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to such a Registration Statement or a supplement to
the related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither such Registration Statement nor its related
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
6.5           Registration Expenses.  The Company shall pay (or reimburse the
holders of Registrable Securities for) all fees and expenses incident to the
performance of or compliance with this Agreement by the Company, including
without limitation (a) all registration and filing fees and expenses, including
without limitation those related to filings with the Commission, any Trading
Market and in connection with applicable state securities or Blue Sky laws,
(b) printing expenses (including without limitation expenses of printing
certificates for Registrable Securities and of printing prospectuses requested
by the holders of Registrable Securities), (c) messenger, telephone and delivery
expenses, (d) reasonable fees and disbursements of counsel for the Company and
reasonable fees and disbursements of one (1) counsel for the holders of
Registrable Securities, (e) fees and expenses of all other Persons retained by
the Company in connection with the consummation of the transactions contemplated
by this Agreement, and (f) all listing fees to be paid by the Company to the
Trading Market.  Notwithstanding the foregoing, the Company shall not be
obligated to pay any sales or brokerage commission incurred by the holders of
Registrable Securities in connection with any sale of Registrable Securities.

 
52

--------------------------------------------------------------------------------

 

6.6           Indemnification.
 
(a)          Indemnification by the Company.  The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Purchaser,
holder of Registrable Securities, the officers, directors, partners, members,
agents, brokers (including brokers who offer and sell Registrable Securities as
principal as a result of a pledge or any failure to perform under a margin call
of Common Stock), investment advisors and employees (and any other Persons with
a functionally equivalent role of a Person holding such titles, notwithstanding
a lack of such title or any other title) of each of them, each Person who
controls any such Purchaser or holder of Registrable Securities (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, partners, members, agents and employees (and any
other Persons with a functionally equivalent role of a Person holding such
titles, notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, or (2) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law, or any rule or regulation thereunder, in connection
with the performance of its obligations under this Agreement, except to the
extent, but only to the extent, that (i) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Purchaser or holder of Registrable Securities furnished in
writing to the Company by such Purchaser or holder of Registrable Securities
expressly for use therein, or to the extent that such information relates to
such Purchaser or holder of Registrable Securities or such Purchaser’s or holder
of Registrable Securities’ proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Purchaser
or holder of Registrable Securities expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (ii) in the case of an occurrence of an event of the type
specified in Sections 6.3(c)(v)-(vii) or 6.4(c)(v)-(vii), the use by such
Purchaser or holder of Registrable Securities of an outdated or defective
Prospectus after the Company has notified such Purchaser or holder of
Registrable Securities in writing that the Prospectus is outdated or defective
and prior to the receipt by such Purchaser of the Advice contemplated in
Section 6.7.  The Company shall notify the Purchasers and the holders of
Registrable Securities promptly of the institution, threat or assertion of any
Proceeding arising from or in connection with the transactions contemplated by
this Agreement of which the Company is aware.

 
53

--------------------------------------------------------------------------------

 

(b)          Indemnification by Purchasers.  Each Purchaser shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that (i) such untrue
statement or omission is based solely upon information regarding such Purchaser
furnished in writing to the Company by such Purchaser expressly for use in such
Registration Statement or Prospectus, or to the extent that such information
relates to such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto or (ii) in
the case of an occurrence of an event of the type specified in
Sections 6.3(c)(v)-(vii) or 6.4(c)(v)-(vii), the use by such Purchaser of an
outdated or defective Prospectus after the Company has notified such Purchaser
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Purchaser of the Advice contemplated in Section 6.7.  In no event shall
the liability of any selling Purchaser hereunder be greater in amount than the
dollar amount of the net proceeds received by such Purchaser upon the sale of
the Registrable Securities giving rise to such indemnification obligation.
 
(c)          Conduct of Indemnification Proceedings.  If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 
54

--------------------------------------------------------------------------------

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying
Party).  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within 10 Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
 
(d)          Contribution.  If a claim for indemnification under Section 6.5(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 6.5(c),
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 
55

--------------------------------------------------------------------------------

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 6.5(d), no Purchaser
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the proceeds actually received by such Purchaser from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section 6.5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.7           Dispositions.  Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.  Each Purchaser further agrees that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in
Sections 6.3(c)(v), (vi) or (vii) or 6.4(c)(v), (vi) or (vii), such Purchaser
will discontinue disposition of such Registrable Securities under the
Registration Statement until such Purchaser’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Sections 6.2(j) or 6.3(j), or until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.
 
6.8           No Piggyback on Registrations.  Except as set forth on Schedule
6.8 or with the prior written consent of the holders of a majority of the
Registrable Securities, neither the Company nor any of its security holders
(other than the Purchasers in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not enter into any agreement
providing for any such right to any of its security holders to be included in
the Registration Statement for the Registrable Securities.

 
56

--------------------------------------------------------------------------------

 

6.9           Default on Registration.  If: (a) any Registration Statement is
not filed on or prior to its Filing Date (provided that if the Company files
such Registration Statement without affording the Purchasers the opportunity to
review and comment on the same as required by Sections 6.3 and 6.4, the Company
shall not be deemed to have satisfied this clause (a)), or (b) the Company fails
to file with the Commission a request for acceleration in accordance with Rule
461 promulgated under the Securities Act, within five (5) Trading Days after the
date that the Company is notified (orally or in writing, whichever is earlier)
by the Commission that a Registration Statement will not be “reviewed,” or will
not be subject to further review, or (c) the Company fails to respond to any
comments made by the Commission within 10 Trading Days after the receipt of such
comments, (except if such comments relate to the financial statements of the
Company or other accounting related issues, in which case, such response period
shall be extended for such period of time as may be required for the Company’s
auditors to provide responses to such comments, provided that the Company is
during such period continually using all commercially reasonable efforts to
obtain such responses, and provided, further, that such period of time shall in
no event exceed 20 Trading Days (an “Accounting Extension”)), or (d) a
Registration Statement filed or required to be filed hereunder is not declared
effective by the Commission by the Required Effectiveness Date, or (e) after a
Registration Statement is filed with and declared effective by the Commission,
such Registration Statement ceases for any reason to remain continuously
effective as to all Registrable Securities for which it is required to be
effective without being succeeded within 10 Trading Days by an amendment to such
Registration Statement or by a subsequent Registration Statement filed with and
declared effective by the Commission, or the Purchasers are otherwise not
permitted to utilize the Prospectus therein to resell such Registrable
Securities for more than 15 consecutive calendar days or more than an aggregate
of 30 calendar days during any 12-month period (which need not be consecutive
calendar days), or (f) an amendment to a Registration Statement is not filed by
the Company with the Commission within 10 Trading Days after the Commission’s
having notified the Company that such amendment is required in order for such
Registration Statement to be declared effective (except to the extent such
period is exceeded pursuant to an Accounting Extension), or (g) the Common Stock
is not listed or quoted, or is suspended from trading on an Eligible Market for
a period of three (3) Trading Days (which need not be consecutive Trading Days),
(any such failure or breach being referred to as an “Event,” and for purposes of
clause (a) or (d) the date on which such Event occurs, or for purposes of clause
(b) the date on which such five (5) Trading Day period is exceeded, or for
purposes of clauses (c), (e) or (f) the date which such 10 Trading Day-period is
exceeded, or for purposes of clause (g) the date on which such three (3) Trading
Day period is exceeded, being referred to as “Event Date”), then:  (x) on each
such Event Date the Company shall pay to each Purchaser an amount in cash, as
partial liquidated damages and not as a penalty, equal to the lesser of (A) one
percent (1%) of the purchase price paid with respect to the maximum amount of
Registrable Securities that could under applicable federal securities laws and
regulations be registered for resale by such Purchaser pursuant to this
Agreement, and (B) one percent (1%) of the purchase price paid with respect to
the total number of Registrable Securities requested to be registered by such
Purchaser; and (y) on each monthly anniversary of each such Event Date thereof
(if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Purchaser an amount in
cash, as partial liquidated damages and not as a penalty, equal to the lesser of
(A) two percent (2%) of the purchase price paid with respect to the maximum
amount of Registrable Securities that could under applicable federal securities
laws and regulations be registered for resale by such Purchaser pursuant to this
Agreement, and (B) two percent (2%) of the purchase price paid with respect to
the total number of Registrable Securities requested to be registered by such
Purchaser.  Such payments shall be in partial compensation to the Purchasers and
shall not constitute the Purchaser’s exclusive remedy for such events.  If the
Company fails to pay any liquidated damages pursuant to this Section 6.9 in full
within five (5) Business Days after the date payable, the Company will pay
interest thereon at the Default Rate to the Purchaser, accruing daily from the
date such liquidated damages are due until such amounts, plus all such interest
thereon, are paid in full.  This Section 6.9 shall not apply to a delay to the
extent caused by (i) the Purchasers or (ii) the Company’s independent auditors
or the Commission, if such delay is outside the control of the Company and not
related to any action or inaction on the part of the Company, the Subsidiaries
or any of their respective officers or directors.  Notwithstanding the
foregoing, to the extent that the Company is unable to satisfy any of its
obligations pursuant to this Section 6.9 with respect to any portion of the
Registrable Securities as a result of applicable securities laws, rules or
regulations, the liquidated damages payable by the Company pursuant to this
Section 6.9 shall be proportionately reduced in respect thereof.

 
57

--------------------------------------------------------------------------------

 

ARTICLE VII.
MISCELLANEOUS
 
7.1           Termination.  This Agreement may be terminated by Hale Capital, by
written notice to the other parties, if the Closing has not been consummated
within five business days of the date hereof; provided that no such termination
will affect the right of any party to sue for any breach by the other party (or
parties).
 
7.2           Fees and Expenses.  At the Closing, the Company shall pay to the
Purchasers in cash by wire transfer of immediately available funds (i) the legal
and due diligence fees and expenses incurred by them in connection with the
preparation and negotiation of the Transaction Documents, which is $270,000 as
of the Closing; and (ii) the financing origination fees set forth on Schedule
7.2.  In lieu of the foregoing payments, the Purchasers may retain such amounts
at the Closing.  Except as expressly set forth in the Transaction Documents to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the issuance of
any Securities.
 
7.3           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto and the respective nondisclosure agreements
between the Company and the Purchasers, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.  At or after the Closing, and without further consideration, the
Company will execute and deliver to the Purchasers such further documents as may
be reasonably requested in order to give practical effect to the intention of
the parties under the Transaction Documents.
 
7.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided under this Agreement or any
other Transaction Document shall be in writing and shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section prior to 6:30 p.m. (New York City time) on a Trading Day, (ii) the
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Agreement
later than 6:30 p.m. (New York City time) on any date and earlier than 11:59
p.m. (New York City time) on such date, (iii) the Trading Day following the date
of mailing, if sent by nationally recognized overnight courier service,
specifying next business day delivery or (iv) upon actual receipt by the party
to whom such notice is required to be given if delivered by hand.  The address
for such notices and communications shall be as follows:
 
If to the Company:
Paradigm Holdings, Inc.
9715 Key West Ave.
3rd Floor
Rockville, MD 20850
Attn.: Peter B. LaMontagne
Tel.: (301) 468-1200
Fax: (240) 235-4380
 


 
58

--------------------------------------------------------------------------------

 


With a copy to:
K&L Gates
Wachovia Financial Center, Suite 3900,
200 South Biscayne Boulevard
Miami, Florida  33131-2399
Attn.:  Clayton E. Parker
Tel.: (305) 539-3306
Fax: (305) 358-7095
     
If to the Purchasers:
To the address set forth under such Purchaser’s name on the signature pages
attached hereto.
   
With a copy to:
Proskauer Rose LLP
1585 Broadway
New York, NY 10036
Attn.:  Adam J. Kansler
Tel.: (212) 969-3000
Fax: (212) 969-2900

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two Trading Days’ prior notice to the other party in
accordance with this Section 7.4.
 
7.5           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by Hale Capital and the Company, or, in the case of a waiver, by Hale
Capital.  Any waiver executed by Hale Capital shall be binding on the Company
all Purchasers hereunder and all holders of Preferred Shares and/or Warrants, as
applicable.  No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.  Notwithstanding the foregoing, a waiver or consent to depart
from the provisions hereof with respect to a matter that relates exclusively to
the rights of Purchasers under Article VI and that does not directly or
indirectly affect the rights of other Purchasers may be given by Purchasers
holding at least a majority of the Registrable Securities to which such waiver
or consent relates.  No consideration shall be offered or paid to any Person to
amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered on identical
terms to all of the parties to the Transaction Documents that are holders of
Preferred Shares.
 
7.6           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 
59

--------------------------------------------------------------------------------

 

7.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder, other than pursuant to the reincorporation as contemplated by Section
4.19, without the prior written consent of the Purchasers.  Any Purchaser may
assign its rights under this Agreement to any Person to whom such Purchaser
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof and of the applicable Transaction Documents that apply to the
“Purchasers.”  Notwithstanding anything to the contrary herein, Securities may
be pledged to any Person in connection with a bona fide margin account or other
loan or financing arrangement secured by such Securities.
 
7.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Related Person is an intended third party
beneficiary of Section 4.14 and each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Sections directly against the parties with obligations thereunder.
 
7.9           Governing Law; Venue; Waiver of Jury Trial.  All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York (except for matters governed by corporate
law in the State of Wyoming), without regard to the principles of conflicts of
law thereof.  each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, Borough of Manhattan.  each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such court, that such
Proceeding is improper.  each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
Proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  if either party shall commence a Proceeding to enforce any
provisions of this Agreement, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its attorneys’ fees and other reasonable
costs and expenses incurred with the investigation, preparation and prosecution
of such Proceeding.

 
60

--------------------------------------------------------------------------------

 

7.10           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery, exercise
and/or conversion of the Securities, as applicable.
 
7.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
7.12           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt in good faith to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.
 
7.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
7.14           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
7.15           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree that, in any
action for specific performance of any such obligation, it shall not assert or
shall waive the defense that a remedy at law would be adequate.

 
61

--------------------------------------------------------------------------------

 

7.16           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser hereunder or any Purchaser enforces or
exercises its rights hereunder or thereunder, and such payment or payments or
the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company by a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
7.17           Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate of interest
applicable to the Transaction Documents from the effective date forward, unless
such application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.
 
7.18           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Securities pursuant to this Agreement has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of the Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser or any of its agents or employees shall have any
liability to any other Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions.  Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document.  The Company hereby confirms that it understands and
agrees that the Purchasers are not acting as a “group” as that term is used in
Section 13(d) of the Exchange Act.  Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no other Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment hereunder.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.

 
62

--------------------------------------------------------------------------------

 

7.19           Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in this Agreement to a number of shares or a price per share shall be
amended to appropriately account for such event.
 
7.20            Liquidated Damages.  The Company’s obligations to pay any
partial liquidated damages or other amounts owing under the Transaction
Documents is a continuing obligation of the Company and shall not terminate
until all unpaid partial liquidated damages and other amounts have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.
 
7.21           Fundamental Transaction.  The Company and each Purchaser
acknowledges and agrees that for purposes of the Certificate of Designations,
notwithstanding any term of the Certificate of Designations to the contrary, no
action taken for the purpose of changing the Company’s jurisdiction of
incorporation pursuant to Section 4.19 of this Agreement or otherwise
specifically contemplated pursuant to Section 4.19 or Section 4.20 of this
Agreement for the purposes set forth therein shall constitute a Fundamental
Transaction as such term is defined in the Certificate of Designations.
 
7.22           Settlements and Judgments.  The Company and each Purchaser
acknowledges and agrees that for purposes of the Certificate of Designations,
notwithstanding any term of the Certificate of Designations to the contrary, any
breach of the covenant contained in Section 4.10(b)(ii) of this Agreement shall
constitute a breach of Section 9(b)(ii) of the Certificate of Designations and
shall constitute an Event of Default under Section 9(c)(iv) of the Certificate
of Designations.
 
7.23           Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 
63

--------------------------------------------------------------------------------

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 
64

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
PARADIGM HOLDINGS, INC.
         
By: 
/s/Peter B. LaMontagne
   
Name:  Peter B. LaMontagne
   
Title:  President and Chief Executive Officer



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASERS FOLLOW.]

 
65

--------------------------------------------------------------------------------

 
 

 
PURCHASERS:
     
HALE CAPITAL PARTNERS, LP
         
By: 
/s/Martin Hale Jr.
   
Name:  Martin Hale Jr.
   
Title:  CEO
         
Address for Notice:
 
570 Lexington Ave, 49th Floor
 
New York, NY 10022
     
Facsimile No.:
 
Telephone No.:     (212) 751-8800
 
Attn.: Martin Hale Jr.


 
66

--------------------------------------------------------------------------------

 
 

 
PURCHASERS:
     
EREF PARA, LLC
     
By: Hale Fund Management, LLC,
its Managing Member
         
By: 
/s/Martin Hale Jr.
   
Name: Martin Hale Jr.
   
Title:  CEO
         
Address for Notice:
 
570 Lexington Ave, 49th Floor
 
New York, NY 10022
     
Facsimile No.:
 
Telephone No.:     (212) 751-8800
 
Attn.: Martin Hale Jr.


 
67

--------------------------------------------------------------------------------

 
 
Schedule A
 
Name of
Purchaser
 
Number of
Preferred
Shares
   
Number of
Class A Warrant
Shares
   
Number of
Class B
Warrant Shares
   
Percentage
Interest
   
Aggregate
Purchase Price
                                 
EREF PARA, LLC
    3,075       39,442,154       34,219,531       49.5 %   $ 3,075,000          
                                 
Hale Capital Partners, LP
    3,131       40,160,450       34,842,716       50.5 %   $ 3,131,000          
                                 
Total
    6,206       79,602,604       69,062,248       100 %   $ 6,206,000  


 
68

--------------------------------------------------------------------------------

 

Annex A
 
“Black-Scholes value” means the value of the applicable Warrant based on the
Black and Scholes Option Pricing model obtained from the “OV” function on
Bloomberg determined on the applicable date and reflecting (i) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of the applicable Warrant as of the applicable date of
determination, (ii) an expected volatility equal to the greater of 80% and the
100-day volatility obtained from the “HVT” function on Bloomberg as of the
applicable date of determination, and (iii) the underlying price per share used
in such calculation shall be the sum of the price per share being offered in
cash, if any, plus the value of any non-cash consideration, if any, being in
connection with the applicable triggering event.

 
69

--------------------------------------------------------------------------------

 

Annex B


[See attached Term Sheet]

 
70

--------------------------------------------------------------------------------

 